EXHIBIT 10.1

 

BRIDGE LOAN AGREEMENT

 

by and between

 

GRANITE CITY FOOD & BREWERY LTD.

 

and

 

GRANITE CITY RESTAURANT OPERATIONS, INC.,

as Borrowers

 

and

 

HARMONY EQUITY INCOME FUND, L.L.C.

as Administrative Agent and as a Lender,

 

and the Lenders party hereto

 

Dated as of March 30, 2009

 

--------------------------------------------------------------------------------


 

THIS LOAN AGREEMENT (“Agreement”), dated as of March 30, 2009, is made by and
among GRANITE CITY FOOD & BREWERY, LTD. (“Granite City”), and GRANITE CITY
RESTAURANT OPERATIONS, INC. (“GCROI”), each a Minnesota corporation (each of
Granite City and GCROI, a “Borrower,” and collectively, the “Borrowers”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and HARMONY EQUITY INCOME FUND, L.L.C., a South
Dakota limited liability company, as Administrative Agent.

 


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


 

Section 1.1            Defined Terms.  In addition to the terms defined
elsewhere in this Agreement, the following terms shall have the following
respective meanings (and such meanings shall be equally applicable to both the
singular and plural form of the terms defined, as the context may require):

 

“Administrative Agent”:  Harmony Equity Income Fund, L.L.C., a South Dakota
limited liability company in its capacity as administrative agent under any of
the Loan Documents, or any successor administrative agent.

 

“Adverse Event”: The occurrence of any event, or series of events, that could
have material adverse effect on the business, operations, property, assets or
condition (financial or otherwise) of either Borrower, or their Affiliates or on
the ability of either Borrower or any other party obligated thereunder to
perform its obligations under the Loan Documents.

 

“Affiliate” or “Affiliates” Any Person controlled by, or controlling or under
common control with either Borrower, including any subsidiary of either
Borrower.  For purposes of this definition, “control” means, with respect to any
specified Person, the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract, or otherwise.

 

“Aggregate Loan Commitment” means an aggregate principal amount of up to One
Million and No/100 Dollars ($1,000,000.00).

 

“Agreement”: This Loan Agreement, as it may be amended, modified, supplemented,
restated or replaced from time to time.

 

“Business Day”: Any day (other than a Saturday, Sunday or legal holiday in the
State of Minnesota) on which national Lenders are permitted to be open in
Minneapolis, Minnesota.

 

“Capitalized Lease”: Any lease which is or should be capitalized on the books of
the lessee in accordance with GAAP.

 

“Change in Control”:  Any act or event (including any assignment, sale,
disposition or issuance, which results in, or with the passage of time will
result in, any Person owning directly or indirectly, 50% or more of the capital
stock of either Borrower; provided that a Change in Control shall not be deemed
to have occurred as a result of: (a) Granite City’s sale of equity securities to
any Person for cash or other monetary consideration in a private placement or
public offering transaction approved by Granite City’s board of directors and
which does not provide for the resignation or replacement of all or a majority
of Granite City’s directors; or (b) the acquisition of capital stock

 

--------------------------------------------------------------------------------


 

pursuant to this Agreement or any other rights to acquire Granite City’s capital
stock existing prior to the date of this Agreement.

 

“Code”: The Internal Revenue Code of 1986, as amended, or any successor statute,
together with regulations thereunder.

 

“Constituent Documents” means with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.

 

“Default”: Any event which, with the giving of notice to the Borrowers or lapse
of time, or both, would constitute an Event of Default.

 

“ERISA”: The Employee Retirement Income Security Act of 1974, as amended, and
any successor statute, together with regulations thereunder.

 

“ERISA Affiliate”: Any trade or business (whether or not incorporated) that is a
member of a group of which either Borrower is a member and which is treated as a
single employer under Section 414 of the Code.

 

“Event of Default”: Any event described in Section 7.1.

 

“GAAP”: Generally accepted accounting principles as applied in the preparation
of the financial statements.

 

“Indebtedness”: Without duplication, all obligations, contingent or otherwise,
which in accordance with GAAP should be classified upon the obligor’s balance
sheet as liabilities, but in any event including the following (whether or not
they should be classified as liabilities upon such balance sheet):
(a) obligations secured by any mortgage, pledge, security interest, lien, charge
or other encumbrance existing on property owned or acquired subject thereto,
whether or not the obligation secured thereby shall have been assumed and
whether or not the obligation secured is the obligation of the owner or another
party; (b) any obligation on account of deposits or advances; (c) any obligation
for the deferred purchase price of any property or services not incurred in the
ordinary course of business; (d) any obligation as lessee under any Capitalized
Lease other than under any  existing Capitalized Lease; (e) and all guaranties,
endorsements and other contingent obligations in respect to Indebtedness of
others; and (f) undertakings or agreements to reimburse or indemnify issuers of
letters of credit. For all purposes of this Agreement, the Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer or of any Subsidiary.

 

“Investments”:  As to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of:  (a) the purchase or other
acquisition of capital stock or other securities of another Person; (b) a loan,
advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person; or (c) the purchase or

 

2

--------------------------------------------------------------------------------


 

other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Leasehold Mortgage” The Leasehold 180-Day Redemption Mortgage and Security
Agreement and Fixture Filing Statement of even date herewith executed by the
Borrowers, as Mortgagors, and delivered to the Administrative Agent, as
Mortgagee, pursuant to which the Borrowers have granted a mortgage on the
leasehold estate to the Administrative Agent to secure, among other things,
payment of the Notes, as the same may hereafter be amended or modified.

 

“Lien”: Any security interest, mortgage, pledge, lien, hypothecation, judgment
lien or similar legal process, charge, encumbrance, title retention agreement or
analogous instrument or device (including, without limitation, the interest of
the lessors under Capitalized Leases and the interest of a vendor under any
conditional sale or other title retention agreement).

 

“Loan Documents”: This Agreement, the Notes, the Leasehold Mortgage, the
Security Agreement, the Patent and Trademark Security Agreement, the Warrants,
the IP Agreement, Transition Services Agreement, Investors Rights Agreement  and
each other instrument, document, guaranty, security agreement, mortgage, or
other document or agreement executed and delivered by either Borrower or any
guarantor or party in connection with this Agreement, the Loans, or any
collateral for the Loans, as each of the same may be amended, modified or
renewed from time to time.

 

“Loan” or “Loans”: The Loans extended by the Lenders and described in
Section 2.1.

 

“Maturity Date”: October 1, 2010.

 

“Mortgaged Property”:  The property subject to the Leasehold Mortgage.

 

“Notes”: The notes made payable to the order of the Lenders by Borrowers and
described in Section 2.3 as the same may be amended, supplemented and renewed
from time to time.

 

“Obligations”:  The Notes and each and every other debt, liability and
obligation of every type and description which either Borrower may now or at any
time hereafter owe to the Lender, whether such debt, liability or obligation now
exists or is hereafter created or incurred, whether it arises in a transaction
involving any Lender alone or in a transaction involving other creditors of the
Borrowers, and whether it is direct or indirect, due or to become due, absolute
or contingent, primary or secondary, liquidated or unliquidated, or sole, joint,
several or joint and several, and including all indebtedness of the Borrowers
arising under any credit document or guaranty between the either Borrower and
the Administrative Agent and/or Lenders, whether now in effect or hereafter
entered into.

 

“Patent and Trademark Security Agreement”:  The Patent and Trademark Security
Agreement of even date herewith executed by Granite City and delivered by the
Administrative Agent pursuant to which Granite City has granted a lien on its
intellectual property to the Administrative Agent to secure, among other things,
payment of the Notes, as the same may hereafter be amended or modified.

 

3

--------------------------------------------------------------------------------


 

“PBGC”: The Pension Benefit Guaranty Corporation, established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto or to the functions
thereof.

 

“Person”: Any natural person, corporation, partnership, joint venture, firm,
association, trust, unincorporated organization, government or governmental
agency or political subdivision or any other entity, whether acting in an
individual, fiduciary or other capacity.

 

“Plan”: An employee benefit plan or other plan, maintained for employees of
either Borrower or of any ERISA Affiliate, and subject to Title IV of ERISA or
Section 412 of the Code.

 

“Reportable Event”: A reportable event as defined in Section 4043 of ERISA and
the regulations issued under such Section, with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation has waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and Section 302 of ERISA shall be a
reportable event regardless of the issuance of any such waivers in accordance
with Section 412(d) of the Code.

 

“Required Lenders”:  As of any date of determination, Lenders holding at least
50.1% of the aggregate principal amount then outstanding under the Notes.

 

“SEC”:  The Securities and Exchange Commission.

 

“Security Agreement” The Security Agreement of even date herewith executed by
the Borrowers and delivered to the Administrative Agent pursuant to which the
Borrowers have granted a Lien on the collateral described therein to the
Administrative Agent to secure, among other things, payment of the Notes, as the
same may hereafter be amended or modified.

 

“Sioux Falls Restaurant” or “Restaurant”:  The restaurant operated by the
Borrowers located at 2620 S. Louise Avenue, Sioux Falls, South Dakota.

 

“Subsidiary”: Any Person of which more than fifty percent (50%) of the
outstanding ownership interests having general voting power under ordinary
circumstances to elect a majority of the board of directors or the equivalent of
such Person, regardless of whether or not at the time ownership interests of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency, is at the time directly or indirectly owned by the
Borrowers, by the Borrowers and one or more other Subsidiaries, or by one or
more other Subsidiaries.

 

Section 1.2            Accounting Terms and Calculations. Except as may be
expressly provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder (including,
without limitation, determination of compliance with financial ratios and
restrictions in Article V and Article VI hereof) shall be made in accordance
with GAAP consistently applied. Any reference to “consolidated” financial terms
shall be deemed to refer to those financial terms as applied to the Borrowers
and their Affiliates in accordance with GAAP.

 

Section 1.3            Computation of Time Periods. In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
unless otherwise stated the word “from” means “from and including” and the word
“to” or “until” each means “to but excluding.”

 

Section 1.4            Other Definitional Terms. The words “hereof”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole

 

4

--------------------------------------------------------------------------------


 

and not to any particular provision of this Agreement. References to Sections,
Exhibits, schedules and like references are to this Agreement unless otherwise
expressly provided.

 


ARTICLE II
LOANS


 

Section 2.1            Loans. Subject to the terms and conditions of this
Agreement, each Lender hereby agrees to severally make a loan (each a “Loan,”
and collectively, the “Loans”) to the Borrowers in the aggregate principal
amount equaling the Aggregate Loan Commitment.  The amount initially loaned on
the date hereof by each Lender is set forth on Schedule 2.1, attached hereto. 
The proceeds of the Loans shall be used by the Borrowers for general working
capital purposes and amounts borrowed that are repaid or prepaid by Borrowers
may not be re-borrowed.  To the extent that the initial Loans advanced hereunder
are less than the Aggregate Loan Commitment, then on or before April 30, 2009,
the Lenders will make additional loans to the Borrowers, or shall cause
additional Lenders to make Loans to the Borrowers, until the aggregate of all
Loans outstanding hereunder equals the Aggregate Loan Commitment.  Upon receipt
of a Note executed by Borrower and payable to the order of a Lender and, in the
case of an additional Lender, an executed signature page to this Agreement by
such Lender, Agent shall replace Schedule 2.1 and provide notice to the
Borrowers and Lenders.

 

Section 2.2            Additional Loans.  Lenders may, but shall not be
obligated to, make additional Loans to Borrowers on substantially the same terms
and conditions contained herein (“Additional Loans”) upon the following
conditions being met:  (a)  Borrowers initiate a written request for additional
funding; (b) existing or new lenders are available and willing to make such
Loans; (c) Borrowers are able to pledge collateral related to either its St.
Cloud, MN or Fargo, ND restaurants, including a mortgage on the respective
leasehold interests; (d) no Default or Event of Default exists or is continuing;
and (e) Borrowers and Lenders agree to amendments to the Loan Documents
necessary to complete such additional Loans.  For avoidance of doubt, Borrowers
and Lenders agree that if such conditions are met and Lenders do not give
Borrowers notice within 30 calendar days of receipt of such written notice that
they will make the Additional Loans, Borrowers may obtain the Additional Loans
from new lenders.  In the event that Borrowers obtain the Additional Loans from
new lenders, the Lenders may elect, at their option, to accept all of the terms
and conditions of the Additional Loans, and if the Lenders so elect, the
Borrowers and Lenders hereby agree to modify the Loan Documents to reflect such
new terms, from and after the date of the initial funding of the Additional
Loans.

 

Section 2.3            Note. The Borrowers’ obligation to repay each Loans is
joint and several, and shall be evidenced by a Note payable to the order of each
respective Lender in the amounts set forth on Schedule 2.1, and in the form
attached hereto as Exhibit A (as may be amended, modified or supplemented,
renewed or replaced from time to time, each a “Note,” and collectively, the
“Notes”).  The terms of the Note are incorporated herein by this reference.

 

Section 2.4            Payments and Prepayments.

 


(A)            SCHEDULED PAYMENTS.  THE PRINCIPAL AMOUNT OUTSTANDING UNDER THE
LOANS SHALL BE PAYABLE IN SIX EQUAL MONTHLY INSTALLMENTS COMMENCING ON MAY 1,
2010 AND ON THE FIRST DAY OF EACH MONTH THEREAFTER, WITH THE FINAL INSTALLMENT
OF ANY UNPAID PRINCIPAL DUE ON THE MATURITY DATE.

 

5

--------------------------------------------------------------------------------


 


(B)           VOLUNTARY PREPAYMENTS.  BORROWERS MAY, UPON 30 DAYS PRIOR NOTICE
TO THE ADMINISTRATIVE AGENT, VOLUNTARILY PREPAY THE LOANS IN WHOLE OR IN PART
WITHOUT PREMIUM OR PENALTY.


 


(C)            MANDATORY PREPAYMENTS.  BORROWERS SHALL PREPAY THE LOANS IN FULL:
(I) AT THE REQUEST OF THE LENDERS AFTER AN EVENT OF DEFAULT HEREUNDER; OR
(II) UPON THE CLOSING OF A FINANCING TRANSACTION OR TRANSACTIONS RESULTING IN
BORROWERS’ RECEIPT OF $4,000,000 OR MORE IN PROCEEDS FROM THE SALE OF EQUITY OR
SECURITIES CONVERTIBLE INTO EQUITY OF GRANITE CITY, BORROWERS SHALL IMMEDIATELY
SET ASIDE FUNDS SUFFICIENT TO PREPAY THE OBLIGATIONS HEREUNDER AND UNDER THE
NOTES IN FULL AND, WITHIN THREE (3) BUSINESS DAYS FOLLOWING SUCH CLOSING,
BORROWERS SHALL GIVE ADMINISTRATIVE AGENT AND LENDERS NOTICE THAT SUCH CLOSING
HAS OCCURRED AND THAT THE LOANS WILL BE PREPAID IN FULL ON THE 30TH DAY
FOLLOWING THE DELIVERY OF SUCH NOTICE.


 

Notwithstanding anything to the contrary contained herein, each Lender reserves
the right to exercise its right of Conversion as provided in the Notes prior to
any repayment or prepayment by the Borrowers.

 


SECTION 2.5            INTEREST RATES, DEFAULT INTEREST, INTEREST PAYMENTS.


 


(A)            INTEREST RATE.  INTEREST ON THE PRINCIPAL AMOUNT OF THE NOTES
SHALL ACCRUE INTEREST AT AN ANNUAL FIXED RATE EQUAL TO NINE PERCENT (9.0%).


 


(B)           DEFAULT RATE.  FROM AND AFTER THE OCCURRENCE OF ANY EVENT OF
DEFAULT, THE PRINCIPAL BALANCE OF THE NOTES SHALL BEAR INTEREST UNTIL SUCH EVENT
OF DEFAULT IS WAIVED OR CURED, AT AN ANNUAL FIXED RATE EQUAL TO TWELVE PERCENT
(12.0%).


 


(C)            PAYMENTS AND COMPUTATION.  INTEREST ACCRUED HEREUNDER SHALL BE
PAYABLE: (I) QUARTERLY IN ARREARS COMMENCING ON JULY 1, 2009, AND ON THE FIRST
DAY OF EACH CONSECUTIVE CALENDAR QUARTER THEREAFTER UP TO AND INCLUDING APRIL 1,
2010; (II) MONTHLY IN ARREARS COMMENCING ON MAY 1, 2010, AND ON THE FIRST DAY OF
EACH MONTH THEREAFTER; WITH A FINAL PAYMENT OF ANY ACCRUED AND UNPAID INTEREST
DUE ON THE MATURITY DATE WITH THE FINAL PAYMENT OF PRINCIPAL.  INTEREST SHALL BE
COMPUTED ON THE BASIS OF A 360-DAY YEAR, ACTUAL DAYS ELAPSED.


 

Section 2.6            Payments; Application of Payments. All payments and
prepayments on the Notes shall be applied to the Notes pro rata on the basis of
the proportion that the then-outstanding principal amount of any Note bears to
the aggregate then-outstanding principal amount of all such Notes and, such
prepayments shall be applied first to the payment of costs of collection that
may be due hereunder, then to the payment of accrued interest, and then to the
payment of principal (in the inverse order of maturity).  Payments and
prepayments of principal of, and interest on, the Notes and all fees, expenses
and other obligations under this Agreement payable to the Administrative Agent
for the benefit of the respective Lenders shall be made to the Administrative
Agent at its main office in Sioux Falls, South Dakota, without setoff or
counterclaim, in immediately available funds not later than 1:00 P.M. South
Dakota time (CST or DST, as applicable) on the dates called for under this
Agreement.  Funds received after such time shall be deemed to have been received
on the next Business Day. Whenever any payment to be made hereunder or under the
Loan Documents shall be stated to be due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and such
extension of time, in the case of a payment of principal, shall be included in
the computation of any interest on such principal payment.

 

6

--------------------------------------------------------------------------------


 

Section 2.7            Collateral. As security for all indebtedness and other
obligations of Borrowers to Lender, (a) Granite City agrees to grant to
Administrative Agent (i) security interests in the collateral described in the
Security Agreement, and (ii) subject to the IP Agreement, a security interest in
all of Granite City’s intellectual property, described in the Patent and
Trademark Security Agreement; and (b) GCROI agrees to grant to Administrative
Agent (i) security interests in the collateral described in the Security
Agreement, and (ii) the Leasehold Mortgage.  Borrowers hereby agree to execute
and deliver such additional documents as are necessary to evidence and perfect
the respective security interests.  Borrowers shall pay to Administrative Agent
immediately upon demand the full amount of all charges, costs and expenses (to
include fees paid to third parties and all allocated costs of Lender personnel),
expended or incurred by Administrative Agent in connection with any of the
foregoing security, including without limitation, filing and recording fees and
costs of appraisals, audits and title insurance.

 


ARTICLE III
CONDITIONS PRECEDENT


 

Section 3.1            Conditions of Funding. The making of the Loans shall be
subject to the prior or simultaneous fulfillment of the following conditions:

 


(A)            DOCUMENTS. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
FOLLOWING DULY EXECUTED AND/OR DELIVERED BY EACH PARTY THERETO AND OTHERWISE IN
THE FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT:


 

(I)            A NOTE IN FAVOR OF EACH LENDER A PARTY HERETO IN THE FORM
ATTACHED HERETO AS EXHIBIT A.;

 

(II)           THIS AGREEMENT;

 

(III)          AN EXECUTED WARRANT (THE “WARRANT”) IN FAVOR OF EACH LENDER, TO
PURCHASE A PRO-RATA PORTION OF AN AGGREGATE OF 400,000 SHARES OF GRANITE CITY’S
COMMON STOCK, BASED ON THE PORTION OF THE AGGREGATE LOAN COMMITMENT ADVANCED BY
SUCH LENDER HEREUNDER; SUCH WARRANT SHALL BE IN THE FORM ATTACHED HERETO AS
EXHIBIT B, AND SHALL HAVE A PER SHARE EXERCISE PRICE EQUAL TO 110% OF THE
CLOSING SALES PRICE OF GRANITE CITY’S COMMON STOCK REPORTED ON THE NASDAQ STOCK
MARKET ON THE DATE OF THIS AGREEMENT, WHICH EXERCISE PRICE WILL REMAIN THE SAME
FOR ANY WARRANTS ISSUED UPON THE FUNDING OF ADDITIONAL LOANS COMMITTED TO BY THE
LENDERS PURSUANT TO SECTION 2.1 OF THIS AGREEMENT;

 

(IV)          AN INVESTORS’ RIGHTS AGREEMENT EXECUTED BY GRANITE CITY AND EACH
LENDER A PARTY HERETO IN THE FORM ATTACHED HERETO AS EXHIBIT C;

 

(V)           THE IP AGREEMENT BY AND BETWEEN GRANITE CITY AND ADMINISTRATIVE
AGENT SETTING FORTH THE RIGHTS WITH RESPECT TO THE USE OF GRANITE CITY’S
INTELLECTUAL PROPERTY;

 

(VI)          THE TRANSITION SERVICES AGREEMENT BY AND AMONG THE BORROWERS AND
ADMINISTRATIVE AGENT;

 

7

--------------------------------------------------------------------------------


 

(VII)         THE SECURITY AGREEMENT AND THE PATENT AND TRADEMARK SECURITY
AGREEMENT;

 

(VIII)        THE LESSOR’S CONSENT EXECUTED BY DHW LEASING, L.L.C. IN FAVOR OF
AGENT ACKNOWLEDGING THE SECURITY INTEREST GRANTED BY GRANITE CITY IN FAVOR OF
ADMINISTRATIVE AGENT;

 

(IX)           THE SECURED PARTY’S CONSENT EXECUTED BY GREAT WESTERN BANK

 

(X)            THE LEASEHOLD MORTGAGE;

 

(XI)           A MEMORANDUM OF LEASE AND CONSENT TO ENCUMBRANCE AND ASSIGNMENT
OF LEASES AND RENTS EXECUTED BY DOUGLAS J. JOHNSON AND GRANITE CITY IN FAVOR OF
ADMINISTRATIVE AGENT;

 

(XII)          COPIES OF ANY EXISTING LEASES BETWEEN EITHER BORROWER AND THE
LANDLORD OF THE SIOUX FALLS RESTAURANT (THE “REAL ESTATE LEASES”);

 

(XIII)         COPIES OF ANY EXISTING EQUIPMENT LEASES FOR ANY EQUIPMENT LOCATED
AT OR USED IN THE OPERATION OF THE RESTAURANT, (THE “EQUIPMENT LEASES”);

 

(XIV)        A CERTIFICATE OF EACH BORROWER’S SECRETARY OR ASSISTANT SECRETARY
CERTIFYING THAT ATTACHED TO SUCH CERTIFICATE ARE:  (I) RESOLUTIONS OF SUCH
BORROWER’S BOARD OF DIRECTORS AND, IF REQUIRED, THE SHAREHOLDERS, AUTHORIZING
THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS; (II) TRUE,
CORRECT AND COMPLETE COPIES OF SUCH BORROWER’S CONSTITUENT DOCUMENTS, AND
(III) EXAMPLES OF THE SIGNATURES OF SUCH BORROWER’S OFFICERS OR AGENTS
AUTHORIZED TO EXECUTE AND DELIVER THE LOAN DOCUMENTS AND OTHER INSTRUMENTS,
AGREEMENTS AND TO REQUEST THE LOANS HEREUNDER; AND

 

(XV)         SUCH OTHER DOCUMENTATION OR AGREEMENTS REQUESTED BY ADMINISTRATIVE
AGENT.

 


(B)           COMPLIANCE. THE BORROWERS SHALL HAVE PERFORMED AND COMPLIED WITH
ALL AGREEMENTS, TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT REQUIRED TO BE
PERFORMED OR COMPLIED WITH BY THE BORROWERS PRIOR TO OR SIMULTANEOUSLY WITH THE
FUNDING OF THE LOAN CONTEMPLATED HEREIN.


 


(C)            INSURANCE.  EACH BORROWER SHALL HAVE DELIVERED TO ADMINISTRATIVE
AGENT EVIDENCE OF INSURANCE COVERAGE ON ALL SUCH BORROWER’S PROPERTY, IN FORM,
SUBSTANCE, AMOUNTS, COVERING RISKS AND ISSUED BY COMPANIES SATISFACTORY TO
ADMINISTRATIVE AGENT, AND WITH RESPECT TO THE SIOUX FALLS RESTAURANT, WITH LOSS
PAYABLE ENDORSEMENTS IN FAVOR OF ADMINISTRATIVE AGENT AS ITS INTEREST APPEARS,
INCLUDING WITHOUT LIMITATION, POLICIES OF FIRE AND EXTENDED COVERAGE INSURANCE
COVERING THE SIOUX FALLS RESTAURANT ANY COLLATERAL LOCATED THEREIN.


 


(D)           TITLE INSURANCE.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN ALTA
POLICY OF TITLE INSURANCE, WITH SUCH ENDORSEMENTS AS ADMINISTRATIVE AGENT MAY
REQUIRE, ISSUED BY A COMPANY AND IN FORM AND SUBSTANCE SATISFACTORY TO
ADMINISTRATIVE AGENT, IN SUCH AMOUNT AS ADMINISTRATIVE AGENT SHALL REQUIRE,
INSURING EACH LENDER’S LIEN ON THE LEASEHOLD INTEREST IN THE SIOUX

 

8

--------------------------------------------------------------------------------


 


FALLS RESTAURANT TO BE OF FIRST PRIORITY, SUBJECT ONLY TO SUCH EXCEPTIONS AS
ADMINISTRATIVE AGENT SHALL APPROVE IN ITS DISCRETION, WITH ALL COSTS THEREOF TO
BE PAID BY BORROWERS.


 


(E)            OTHER MATTERS. ALL ORGANIZATIONAL AND LEGAL PROCEEDINGS RELATING
TO THE BORROWERS AND ALL INSTRUMENTS AND AGREEMENTS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE SATISFACTORY IN SCOPE, FORM
AND SUBSTANCE TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL, AND ADMINISTRATIVE
AGENT AND EACH LENDER SHALL HAVE RECEIVED ALL INFORMATION AND COPIES OF ALL
DOCUMENTS, INCLUDING RECORDS OF CORPORATE PROCEEDINGS, AS ADMINISTRATIVE AGENT,
SUCH LENDER OR ITS RESPECTIVE COUNSEL MAY REASONABLY HAVE REQUESTED IN
CONNECTION THEREWITH, SUCH DOCUMENTS WHERE APPROPRIATE TO BE CERTIFIED BY PROPER
CORPORATE OR GOVERNMENTAL AUTHORITIES.


 


(F)            REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE IV SHALL BE TRUE AND CORRECT ON AND AS OF THE
DATE HEREOF.


 


(G)           NO DEFAULT. NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING ON THE DATE HEREOF.


 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make Loans hereunder, each Borrower represents and warrants to the
Administrative Agent and the Lenders:

 

Section 4.1            Organization, Standing, Etc. Each Borrower is a
corporation duly organized and validly existing and in good standing under the
laws of the State of Minnesota and has all requisite corporate power and
authority to carry on its businesses as now conducted, and to enter into the
Loan Documents and to issue the Notes and to perform its obligations under the
Loan Documents. Each Borrower is duly qualified and in good standing as a
foreign entity in each jurisdiction in which the character of the properties
owned, leased or operated by it or the business conducted by it makes such
qualification necessary, except where the failure to so qualify would not result
in an Adverse Event.

 

Section 4.2            Authorization and Validity. The execution, delivery and
performance by the Borrowers of the Loan Documents have been duly authorized by
all necessary corporate action by each Borrower, and the Loan Documents
constitute the legal, valid and binding obligations of each Borrower,
enforceable against the Borrowers in accordance with their respective terms,
subject to limitations as to enforceability which might result from bankruptcy,
insolvency, moratorium and other similar laws affecting creditors’ rights
generally and subject to limitations on the availability of equitable remedies.

 

Section 4.3            Subsidiaries.  Except as set forth on Schedule 4.3,
neither Borrower has any Subsidiaries; Granite City owns all of the issued and
outstanding stock of GCROI; and the Subsidiaries other than GCROI in the
aggregate own less than 1.0% of the total assets of Borrowers in the aggregate,
directly or indirectly.

 

Section 4.4            No Conflict; No Default. The execution, delivery and
performance by the Borrowers of the Loan Documents will not (a) violate any
provision of any law, statute, rule or regulation or any order, writ, judgment,
injunction, decree, determination or award of any court,

 

9

--------------------------------------------------------------------------------


 

governmental agency or arbitrator presently in effect having applicability to
the Borrowers, (b) violate or contravene any provisions of the Constituent
Documents or any other organizational documents of the Borrowers, or (c) result
in a breach of or constitute a default under any indenture, loan or credit
agreement or any other agreement, lease or instrument to which either Borrower
is a party or by which it or any of such Borrower’s properties may be bound or
result in the creation of any Lien on any asset of such Borrower. The Borrowers
are not in default under or in violation of any such law, statute, rule or
regulation, order, writ, judgment, injunction, decree, determination or award or
any such indenture, loan or credit agreement or other agreement, lease or
instrument in any case in which the consequences of such default or violation
could constitute an Adverse Event. No Default or Event of Default has occurred
and is continuing.

 

Section 4.5            Governmental Consent. No order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority is required
on the part of either Borrower to authorize, or is required in connection with
the execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, the Loan Documents.

 

Section 4.6            Financial Statements and Condition. The Borrowers’
audited consolidated financial statements as of December 30, 2008, as heretofore
furnished to the Lender, have been prepared on a consistent basis and (in the
case of the audited financial statements) in accordance with GAAP and fairly
present the financial condition of the Borrowers as at such date and the results
of its operations and changes in financial position for the respective periods
then ended. As of the date of such financial statements, the Borrowers did not
have any material obligation, contingent liability, liability for taxes or
long-term lease obligation which is not reflected in such financial statements
or in the notes thereto.  Since December 30, 2008, no Adverse Event has occurred
and is continuing.

 

Section 4.7            Litigation and Contingent Liabilities. Except as
disclosed on Schedule 4.7, there are no actions, suits or proceedings pending
or, to the knowledge of the Borrowers, threatened against or affecting the
Borrowers or any of its properties before any court or arbitrator, or any
governmental department, board, agency or other instrumentality which, if
determined adversely to the Borrowers, could constitute an Adverse Event. Except
as disclosed on Schedule 4.7, the Borrowers do not have any contingent
liabilities which are material to the Borrowers.

 

Section 4.8            Compliance. The Borrowers and the Mortgaged Property are
each in material compliance with all statutes and governmental rules and
regulations applicable to them.

 

Section 4.9            Environmental, Health and Safety Laws. There does not
exist any material violation by the Borrowers, or with respect to the Sioux
Falls Restaurant, of any applicable federal, state or local law, rule or
regulation or order of any government, governmental department, board, agency or
other instrumentality relating to environmental, pollution, health or safety
matters that (a) with respect to either Borrower, will or threatens to impose a
material liability on such Borrower or which would require a material
expenditure by either Borrower to cure, or (b) with respect to the Sioux Falls
Restaurant, will or threatens to impose any material liability on either
Borrower.

 

Section 4.10         ERISA. Each Plan complies with all material applicable
requirements of ERISA and the Code and with all material applicable rulings and
regulations issued under the provisions of ERISA and the Code setting forth
those requirements.  No Reportable Event, other than a Reportable Event for
which the reporting requirements have been waived by regulations of the PBGC,
has occurred and is continuing with respect to any Plan.  All of the minimum
funding

 

10

--------------------------------------------------------------------------------


 

standards applicable to such Plans have been satisfied and there exists no event
or condition which would permit the institution of proceedings to terminate any
Plan under Section 4042 of ERISA.  The current value of the Plans’ benefits
guaranteed under Title IV or ERISA does not exceed the current value of the
Plans’ assets allocable to such benefits.

 

Section 4.11         Ownership of Property; Liens. The Borrowers have good
record and marketable title to, or valid leaseholds interests in, all real
property necessary or used in the ordinary conduct of the Borrowers’ business
and good and sufficient title to its other properties, including all properties
and assets referred to as owned by the Borrowers in the audited financial
statements of the Borrowers referred to in Section 4.6 (other than property
disposed of since the date of such financial statements in the ordinary course
of business).  None of the properties, revenues or assets of the Borrowers is
subject to a Lien, except for Liens described in such financial statements or
allowed under Section 6.1.

 

Section 4.12         Taxes. The Borrowers have filed all federal, state and
local tax returns required to be filed and has paid or made provision for the
payment of all taxes due and payable pursuant to such returns and pursuant to
any assessments made against it or any of its property and all other taxes, fees
and other charges imposed on it or any of its property by any governmental
authority (other than taxes, fees or charges the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Borrowers). No tax Liens have been filed and no material claims are
being asserted with respect to any such taxes, fees or charges. The charges,
accruals and reserves on the books of the Borrowers in respect of taxes and
other governmental charges are adequate.

 

Section 4.13         Insurance.  The properties of Borrowers are insured with
financially sound and reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning or occupying similar properties in
localities where the Borrowers operate.

 

Section 4.14         Investment Company Act. Neither Borrower is an “investment
company” or a company “controlled” by an investment company within the meaning
of the Investment Company Act of 1940, as amended.

 

Section 4.15         No Subordination.  There is no agreement, indenture,
contract or instrument to which either Borrower is a party or by which either
Borrower may be bound that requires the subordination in right of payment of any
of such Borrower’s obligations subject to this Agreement to any other obligation
of such Borrower.

 

Section 4.16         Permits, Franchises.  Each Borrower possesses, and will
hereafter possess, all permits, consents, approvals, franchises and licenses
required to enable it to conduct the business in which it is now engaged in
compliance with applicable law, except where the failure to possess such
permits, consents, approvals, franchises and licenses would not result in an
Adverse Event.

 

Section 4.17         Intellectual Property.  Each Borrower owns or is licensed
or otherwise has the right to use all of the patents, trademarks, service marks,
trade names, copyrights and other rights that are reasonably necessary for the
operation of its business.  The use of such intellectual property by Borrower
and the operation of its business does not infringe any valid and enforceable
intellectual property rights of any other Person, except to the extent any such

 

11

--------------------------------------------------------------------------------


 

infringement could not, individually or in the aggregate, be expected to have an
Adverse Effect.  No claim or litigation regarding any of the foregoing is
pending or to either Borrower’s knowledge, threatened, and no patent, invention,
device, application, principle or any statute, law, rule, regulation, standard
or code is pending or to the knowledge of either Borrower, proposed, which could
individually or in the aggregate reasonably be expected to have a Adverse
Effect.

 


ARTICLE V
AFFIRMATIVE COVENANTS

 

From the date of this Agreement and thereafter until the Loans and all of the
Borrowers’ other obligations under this Agreement have been paid in full, unless
the Required Lenders shall otherwise expressly consent in writing, the Borrowers
will do all of the following:

 

Section 5.1            Financial Statements and Reports. Furnish to the
Administrative Agent for delivery to each Lender:

 


(A)            AS SOON AS AVAILABLE AND IN ANY EVENT NOT LATER THAN THE EARLIER
OF: (I) FIVE DAYS OF FILING WITH THE SEC, OR (II) 120 DAYS AFTER THE END OF EACH
FISCAL YEAR OF THE BORROWER, THE ANNUAL AUDIT REPORT OF GRANITE CITY AND ITS
SUBSIDIARIES PREPARED ON A CONSOLIDATED BASIS AND IN CONFORMITY WITH GAAP,
CONSISTING OF AT LEAST STATEMENTS OF INCOME, CASH FLOW, CHANGES IN FINANCIAL
POSITION AND STOCKHOLDERS’ EQUITY, AND A CONSOLIDATED  BALANCE SHEET AS AT THE
END OF SUCH YEAR, CERTIFIED WITHOUT QUALIFICATION BY INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS INCLUDED IN GRANITE CITY’S FORM 10-K REPORT FILED WITH THE
SEC, TOGETHER WITH ANY MANAGEMENT LETTERS, MANAGEMENT REPORTS OR OTHER
SUPPLEMENTARY COMMENTS OR REPORTS TO GRANITE CITY OR ITS BOARD OF DIRECTORS
FURNISHED BY SUCH ACCOUNTANTS AND REQUESTED BY THE ADMINISTRATIVE AGENT.


 


(B)           AS SOON AS AVAILABLE, AND IN ANY EVENT NOT LATER THAN THE EARLIER
OF: (I) FIVE DAYS OF FILING WITH THE SEC, OR (II) 45 DAYS AFTER THE END OF EACH
FISCAL QUARTER, GRANITE CITY’S FORM 10-Q REPORT FILED WITH THE SEC, INCLUDING A
CONSOLIDATED UNAUDITED BALANCE SHEETS OF GRANITE CITY AND ITS SUBSIDIARIES AS OF
THE END OF EACH SUCH FISCAL QUARTER AND RELATED CONSOLIDATED STATEMENT OF
INCOME, CASH FLOW AND CHANGES IN FINANCIAL POSITION OF GRANITE CITY AND ITS
SUBSIDIARIES FOR EACH SUCH MONTH AND FOR THE YEAR TO DATE, IN REASONABLE DETAIL
AND STATING IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING DATE AND
PERIOD IN THE PREVIOUS YEAR, ALL PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A
BASIS CONSISTENT WITH THE ACCOUNTING PRACTICES REFLECTED IN THE ANNUAL FINANCIAL
STATEMENTS REFERRED TO IN SECTION 4.6; AND TOGETHER WITH SUCH 10-Q REPORT, A
CERTIFICATION EVIDENCING GRANITE CITY’S COMPLIANCE WITH SECTION 5.2 (A) AND
(B) HEREOF.


 

(c)            Together with the financial statements furnished under (a) and
(b), a certificate of Granite City’s chief financial officer, substantially in
the form of Exhibit D hereto, stating (i) that such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, and fairly represent Granite City’s combined, consolidated
and consolidating financial position and the results of its operations for such
period, (ii) whether or not such officer has knowledge of the occurrence of any
Default or Event of Default not theretofore reported and remedied and, if so,
stating in reasonable detail the facts with respect thereto, and (iii) all
relevant facts and reasonable detail to evidence, and the computations as to,
whether or not the Borrowers are in compliance with all financial covenants set
forth in this Agreement.

 

12

--------------------------------------------------------------------------------


 


(D)           AS SOON AS AVAILABLE AND IN ANY EVENT NOT LATER THAN 15 DAYS AFTER
EACH FISCAL MONTH-END, AN UNAUDITED INCOME STATEMENT FOR THE RESTAURANT AS OF
THE PRECEDING MONTH END AND FOR THE FISCAL YEAR-TO-DATE, TOGETHER WITH A
CERTIFICATE OF GRANITE CITY’S CHIEF FINANCIAL OFFICER CERTIFYING: (I) THAT THE
RESTAURANT INCOME STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH GAAP,
CONSISTENTLY APPLIED AND FAIRLY REPRESENTS THE RESULTS OF THE RESTAURANT’S
OPERATIONS FOR SUCH PERIOD, (II) A CALCULATION OF THE IROP (AS HEREINAFTER
DEFINED) OF THE RESTAURANT OPERATIONS FOR THE PURPOSES OF DETERMINING COMPLIANCE
WITH SECTION 5.2(A) HEREOF, AND (III) WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE
OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT NOT PREVIOUSLY REPORTED AND
REMEDIED AND, IF SO, STATING IN REASONABLE DETAIL THE FACTS WITH RESPECT
THERETO.


 


(E)            ON OR ABOUT DECEMBER 15, 2009, BUT IN ANY EVENT WITHIN 10 DAYS
AFTER THE BEGINNING OF EACH FISCAL YEAR OF THE BORROWER, THE BORROWERS WILL
DELIVER TO THE ADMINISTRATIVE AGENT THE PROJECTED FINANCIAL STATEMENTS OF THE
BORROWERS AND THEIR SUBSIDIARIES FOR SUCH FISCAL YEAR, EACH IN REASONABLE
DETAIL, REPRESENTING THE BORROWERS’ GOOD FAITH PROJECTIONS AND CERTIFIED BY
GRANITE CITY’S CHIEF FINANCIAL OFFICER AS BEING THE MOST ACCURATE PROJECTIONS
AVAILABLE AND IDENTICAL TO THE PROJECTIONS USED BY THE BORROWERS FOR INTERNAL
PLANNING PURPOSES, TOGETHER WITH A STATEMENT OF UNDERLYING ASSUMPTIONS AND SUCH
SUPPORTING SCHEDULES AND INFORMATION AS THE ADMINISTRATIVE AGENT MAY IN ITS
DISCRETION REQUIRE.


 


(F)            ON OR ABOUT DECEMBER 15, 2009, BUT IN ANY EVENT WITHIN 10 DAYS
AFTER THE BEGINNING OF EACH FISCAL YEAR OF THE BORROWERS, THE BORROWERS WILL
DELIVER TO THE ADMINISTRATIVE AGENT THE PROJECTED MONTHLY INCOME STATEMENTS OF
THE RESTAURANT FOR SUCH FISCAL YEAR, IN REASONABLE DETAIL, REPRESENTING THE
BORROWERS’ GOOD FAITH PROJECTIONS AND CERTIFIED BY GRANITE CITY’S CHIEF
FINANCIAL OFFICER AS BEING THE MOST ACCURATE PROJECTIONS AVAILABLE AND IDENTICAL
TO THE PROJECTIONS USED BY THE BORROWERS FOR INTERNAL PLANNING PURPOSES,
TOGETHER WITH A STATEMENT OF UNDERLYING ASSUMPTIONS AND SUCH SUPPORTING
SCHEDULES AND INFORMATION AS THE ADMINISTRATIVE AGENT MAY IN ITS DISCRETION
REQUIRE.


 


(G)           PROMPTLY UPON THEIR DISTRIBUTION, COPIES OF ALL FINANCIAL
STATEMENTS, REPORTS AND PROXY STATEMENTS, WHICH THE GRANITE CITY SHALL HAVE SENT
TO ITS SHAREHOLDERS.


 


(H)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION SENT TO
THE STOCKHOLDERS OF GRANITE CITY AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC AND
SPECIAL REPORTS AND REGISTRATION STATEMENTS THAT GRANITE MAY FILE OR BE REQUIRED
TO FILE WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER SECTION 13 OR
SECTION 15(D) OF THE EXCHANGE ACT, AND, IN EACH CASE, NOT OTHERWISE REQUIRED TO
BE DELIVERED TO ADMINISTRATIVE AGENT PURSUANT HERETO.


 


(I)             IMMEDIATELY UPON BECOMING AWARE OF ANY DEFAULT OR EVENT OF
DEFAULT, A NOTICE DESCRIBING THE NATURE THEREOF AND WHAT ACTION THE BORROWERS
PROPOSE TO TAKE WITH RESPECT THERETO.


 


(J)             IMMEDIATELY UPON BECOMING AWARE OF THE OCCURRENCE, WITH RESPECT
TO ANY PLAN, OF ANY REPORTABLE EVENT (OTHER THAN A REPORTABLE EVENT FOR WHICH
THE REPORTING REQUIREMENTS HAVE BEEN WAIVED BY PBGC REGULATIONS) OR ANY
“PROHIBITED TRANSACTION” (AS DEFINED IN SECTION 4975 OF THE CODE), A NOTICE
SPECIFYING THE NATURE THEREOF AND WHAT ACTION THE BORROWERS PROPOSE TO TAKE WITH
RESPECT THERETO, AND, WHEN RECEIVED, COPIES OF ANY NOTICE FROM PBGC OF INTENTION
TO TERMINATE OR HAVE A TRUSTEE APPOINTED FOR ANY PLAN.

 

13

--------------------------------------------------------------------------------


 


(K)            IMMEDIATELY UPON BECOMING AWARE OF THE OCCURRENCE THEREOF, NOTICE
OF THE INSTITUTION OF ANY LITIGATION, ARBITRATION OR GOVERNMENTAL PROCEEDING, OR
THE RENDERING OF A JUDGMENT OR DECISION IN SUCH LITIGATION OR PROCEEDING, WHICH
COULD CONSTITUTE AN ADVERSE EVENT, AND THE STEPS BEING TAKEN BY THE
PERSON(S) AFFECTED BY SUCH PROCEEDING.


 


(L)             IMMEDIATELY UPON BECOMING AWARE OF THE OCCURRENCE THEREOF,
NOTICE OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THE EQUIPMENT OR REAL ESTATE
LEASES OR ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE RESTAURANT;


 


(M)           IMMEDIATELY UPON BECOMING AWARE OF THE OCCURRENCE THEREOF, NOTICE
OF ANY DEFAULT OR EVENT OF DEFAULT UNDER ANY AGREEMENT OR DOCUMENT THAT CAUSES,
OR COULD REASONABLY BE EXPECTED TO CAUSE, AN ADVERSE EVENT;


 


(N)           IMMEDIATELY UPON BECOMING AWARE OF THE OCCURRENCE THEREOF, NOTICE
OF ANY VIOLATION AS TO ANY ENVIRONMENTAL MATTER BY EITHER BORROWER AND OF THE
COMMENCEMENT OF ANY JUDICIAL OR ADMINISTRATIVE PROCEEDING RELATING TO HEALTH,
SAFETY OR ENVIRONMENTAL MATTERS (I) IN WHICH AN ADVERSE DETERMINATION OR RESULT
COULD RESULT IN THE REVOCATION OF OR HAVE A MATERIAL ADVERSE EFFECT ON ANY
OPERATING PERMITS, AIR EMISSION PERMITS, WATER DISCHARGE PERMITS, HAZARDOUS
WASTE PERMITS OR OTHER PERMITS HELD BY EITHER BORROWER WHICH ARE RELATED TO THE
SIOUX FALLS RESTAURANT OR OTHERWISE MATERIAL TO THE OPERATIONS OF THE BORROWER,
OR (II) WHICH WILL OR THREATENS TO IMPOSE A MATERIAL LIABILITY ON THE BORROWERS
OR WHICH WILL REQUIRE A MATERIAL EXPENDITURE BY THE BORROWERS TO CURE ANY
ALLEGED PROBLEM OR VIOLATION.


 


(O)           FROM TIME TO TIME, SUCH OTHER INFORMATION REGARDING THE BUSINESS,
OPERATION AND FINANCIAL CONDITION OF THE BORROWERS AND ANY COLLATERAL SECURITY
THE OBLIGATIONS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 

Section 5.2            Financial Covenants.

 


(A)            MINIMUM INCOME FROM RESTAURANT OPERATIONS.  FOR EACH PERIOD SET
FORTH BELOW, MAINTAIN MINIMUM OPERATING INCOME FROM THE RESTAURANT BEFORE
INTEREST, TAXES, DEPRECIATION AND AMORTIZATION (“IROP”), MEASURED AS OF THE END
OR EACH MONTH ON A ROLLING THREE-MONTH AVERAGE, OF AT LEAST THE AMOUNT SET FORTH
BELOW FOR EACH SUCH MEASUREMENT DATE, AS IROP HAS HISTORICALLY BEEN CALCULATED
BY THE BORROWERS IN ACCORDANCE WITH GAAP:

 

Period Ending

 

Minimum IROP

 

March 31, 2009

 

$

56,300

 

April 28, 2009

 

$

59,144

 

May 26, 2009

 

$

65,794

 

June 30, 2009

 

$

69,350

 

July 28, 2009

 

$

72,654

 

August 25, 2009

 

$

70,301

 

September 29, 2009

 

$

67,533

 

October 27, 2009

 

$

64,832

 

November 24, 2009

 

$

62,537

 

December 29, 2009

 

$

62,183

 

January 26, 2010

 

$

58,735

 

February 23, 2010

 

$

56,733

 

 

14

--------------------------------------------------------------------------------


 

March 30, 2010

 

$

56,300

 

April 27, 2010

 

$

59,144

 

May 25, 2010

 

$

65,794

 

June 29, 2010

 

$

69,350

 

July 27, 2010

 

$

72,654

 

August 31, 2010

 

$

70,301

 

September 28, 2010

 

$

67,533

 

October 26, 2010

 

$

64,832

 

November 30, 2010

 

$

62,537

 

December 28, 2010

 

$

62,183

 


 


(B)           MINIMUM CONSOLIDATED REVENUE.  MAINTAIN BORROWERS’ NET
CONSOLIDATED REVENUE ON A QUARTERLY BASIS, AND CALCULATED AS NET CONSOLIDATED
REVENUES HAVE BEEN HISTORICALLY CALCULATED BY THE BORROWERS, IN AN AMOUNT NOT
LESS THAN THE AMOUNT SET FORTH BELOW FOR SUCH PERIOD:

 

Quarter Ending

 

Net Revenue

 

March 31, 2009

 

$

19,231,625

 

June 30, 2009

 

$

23,137,580

 

September 29, 2009

 

$

22,516,093

 

December 29, 2009

 

$

22,840,619

 

March 30, 2010

 

$

19,231,625

 

June 29, 2010

 

$

23,137,580

 

September 28, 2010

 

$

22,516,093

 

December 28, 2010

 

$

22,840,619

 

 

Section 5.3            Existence. Maintain its existence as a Minnesota
corporation in good standing under the laws of its jurisdiction of formation and
its qualification to transact business in each jurisdiction in which the
character of the properties owned, leased or operated by it or the business
conducted by it makes such qualification necessary.

 

Section 5.4            Insurance. Maintain with financially sound and reputable
insurance companies such insurance as may be required by law and such other
insurance in such amounts and against such hazards, including business
interruption, as the Administrative Agent may reasonably request, and annually
provide written evidence reasonably acceptable to the Lender that the Lender has
been named as an additional insured, lender loss payee and mortgagee on such
insurance in form acceptable to the Lender.

 

Section 5.5            Payment of Taxes and Claims. File all tax returns and
reports which are required by law to be filed by it and pay before they become
delinquent all taxes, assessments and governmental charges and levies imposed
upon it or its property and all claims or demands of any kind (including,
without limitation, those of suppliers, mechanics, carriers, warehouses,
landlords and other like Persons) which, if unpaid, might result in the creation
of a Lien upon its property; provided that the foregoing items need not be paid
if they are being contested in good faith, and as long as the such Borrowers’
title to its property is not materially adversely affected, its use of such
property in the ordinary course of its business is not materially interfered
with and adequate reserves with respect thereto have been set aside on the
Borrowers’ books in accordance with GAAP.

 

15

--------------------------------------------------------------------------------


 

Section 5.6            Inspection. Permit any Person designated by the
Administrative Agent to visit and inspect any of its properties, corporate books
and financial records, to examine and to make copies of its books of accounts
and other financial records, and to discuss the affairs, finances and accounts
of the Borrowers with, and to be advised as to the same by, its officers at such
reasonable times and intervals as the Administrative Agent may designate.

 

Section 5.7            Maintenance of Properties. Maintain its properties and
equipment used or useful in the conduct of its business in good condition,
repair and working order, and supplied with all necessary equipment, and make
all necessary repairs, renewals, replacements, betterments and improvements
thereto, all as may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

Section 5.8            Books and Records. Keep adequate and proper records and
books of account in which full and correct entries will be made of its dealings,
business and affairs.

 

Section 5.9            Compliance. Comply in all material respects with all
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject.

 

Section 5.10         ERISA. Maintain each Plan in compliance with all material
applicable requirements of ERISA and of the Code and with all material
applicable rulings and regulations issued under the provisions of ERISA and of
the Code.

 

Section 5.11         Environmental Matters. Observe and comply with all laws,
rules, regulations and orders of any government or government agency relating to
health, safety, pollution, hazardous materials or other environmental matters to
the extent non-compliance could result in a material liability or otherwise
constitute an Adverse Event.

 

Section 5.12         Conduct of Business. Continue to engage only in the
business engaged in by the Borrowers on the date hereof.

 


ARTICLE VI
NEGATIVE COVENANTS


 

From the date of this Agreement and thereafter until the Loans and all of the
Borrowers’ other obligations under this Agreement have been paid in full, unless
the Required Lenders shall otherwise consent in writing, the Borrowers will not
do any of the following:

 

Section 6.1            Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 


(A)           LIENS PURSUANT TO ANY LOAN DOCUMENT;


 


(B)           LIENS DISCLOSED PURSUANT TO A SEARCH OF THE PUBLIC RECORDS
MAINTAINED BY THE MINNESOTA SECRETARY OF STATE CONDUCTED AS OF FEBRUARY 5, 2009;


 


(C)           LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED;

 

16

--------------------------------------------------------------------------------


 


(D)           PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA;


 


(E)           DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS AND
LEASES, STATUTORY OBLIGATIONS, SURETY BONDS (OTHER THAN BONDS RELATED TO
JUDGMENTS OR LITIGATION), PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE
NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(F)            EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR
ENCUMBRANCES AFFECTING REAL PROPERTY WHICH, IN THE AGGREGATE, ARE NOT
SUBSTANTIAL IN AMOUNT, AND WHICH DO NOT IN ANY CASE MATERIALLY DETRACT FROM THE
VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY
CONDUCT OF THE BUSINESS OF THE BORROWERS; AND


 


(G)           PURCHASE MONEY LIENS UPON OR IN FURNITURE, FIXTURES AND EQUIPMENT
ACQUIRED BY BORROWERS TO SECURE THE PURCHASE PRICE OF SUCH FURNITURE, FIXTURES
AND EQUIPMENT OR TO SECURE DEBT INCURRED SOLELY FOR THE PURPOSE OF FINANCING THE
ACQUISITION OF ANY SUCH FURNITURE, FIXTURES AND EQUIPMENT, OR LIENS EXISTING ON
ANY SUCH FURNITURE, FIXTURES AND EQUIPMENT AT THE TIME OF ACQUISITION (OTHER
THAN ANY SUCH LIENS CREATED IN CONTEMPLATION OF SUCH ACQUISITION THAT DO NOT
SECURE THE PURCHASE PRICE); PROVIDED THAT THE INDEBTEDNESS SECURED THEREBY DOES
NOT EXCEED THE COST OR FAIR MARKET VALUE, WHICHEVER IS LOWER, OF THE PROPERTY
BEING ACQUIRED ON THE DATE OF ACQUISITION, AND PROVIDED FURTHER, THAT BORROWERS
SHALL NOT INCUR PURCHASE MONEY LIENS AGAINST ANY ASSETS AT THE RESTAURANT IN
EXCESS OF $100,000 IN ANY CALENDAR YEAR WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT; AND


 


(H)           LIENS CREATED IN FAVOR OF THE LENDERS IN CONNECTION WITH
ADDITIONAL LOANS AUTHORIZED AND PERMITTED PURSUANT TO SECTION 2.2; PROVIDED THAT
SUCH LIENS MAY NOT BE CREATED AGAINST THE RESTAURANT OR THE ASSETS LOCATED ON OR
USED IN CONNECTION WITH THE RESTAURANT.


 

Section 6.2            Investments.  Make any Investments, except:

 


(A)           INVESTMENTS HELD BY BORROWERS IN THE FORM OF CASH AND CASH
EQUIVALENTS; AND


 


(B)           INVESTMENTS IN SUBSIDIARIES ON THE DATE HEREOF, OTHERWISE MADE IN
SUBSIDIARIES IN THE ORDINARY COURSE OF BORROWERS’ BUSINESS.


 


(C)           INVESTMENTS OF EITHER BORROWER CONSISTING OF THE FORMATION OF A
WHOLLY-OWNED SUBSIDIARY IN CONJUNCTION WITH A FINANCING TRANSACTION IN WHICH
100% OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS IN SUCH SUBSIDIARY ARE
PLEDGED BY SUCH BORROWER TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE
LENDERS AND IF REQUESTED SUCH SUBSIDIARY SHALL BECOME A BORROWER OR GUARANTOR
HEREUNDER;


 

provided, however, that the foregoing Investments shall not be permitted if and
to the extent that they are otherwise prohibited pursuant to any other provision
of this Agreement or any other Loan Document.

 

Section 6.3            Indebtedness. Create, incur, assume, increase, become
liable on or suffer to exist any Indebtedness, except:

 


(A)           INDEBTEDNESS ARISING UNDER THE LOAN DOCUMENTS;

 

17

--------------------------------------------------------------------------------


 


(B)           INDEBTEDNESS EXISTING ON THE DATE OF THIS AGREEMENT;


 


(C)           INDEBTEDNESS ARISING IN THE ORDINARY COURSE OF EITHER BORROWER’S
BUSINESS;


 


(D)           PURCHASE MONEY OBLIGATIONS ARISING FROM THE ACQUISITION OF
PERSONAL PROPERTY USED IN THE ORDINARY COURSE OF EITHER BORROWER’S BUSINESS; AND


 


(E)           ADDITIONAL INDEBTEDNESS NOT TO EXCEED $2,000,000 CREATED PURSUANT
TO SECTION 2.2, ABOVE.


 

Section 6.4            Fundamental Changes; Subsidiaries.

 


(A)           CHANGE ITS NAME, FEDERAL TAXPAYER IDENTIFICATION NUMBER OR STATE
OF FORMATION, NOR ASSUME A DIFFERENT NAME, NOR CONDUCT ITS BUSINESS OR AFFAIRS
UNDER ANY OTHER NAME WITHOUT PRIOR CONSENT OF THE ADMINISTRATIVE AGENT.


 


(B)           MERGE, DISSOLVE, LIQUIDATE, CONSOLIDATE WITH OR INTO ANOTHER
PERSON, CHANGE ITS STRUCTURE (WHETHER BY EQUITY SALE, ISSUANCE, PURCHASE OR
OTHERWISE), OR SELL, TRANSFER OR OTHERWISE DISPOSE OF (WHETHER IN ONE
TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON.


 

Section 6.5            Dispositions.  Make any disposition of any collateral or
any other property or assets of either Borrower or enter into any agreement to
make any disposition of any of the same, except:

 


(A)           DISPOSITIONS OF OBSOLETE OR WORN OUT PROPERTY, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;


 


(B)           DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY TO THE EXTENT THAT
(I) SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR
REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE REASONABLY
PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;


 


(D)           DISPOSITIONS RELATED TO BORROWERS’ ROGERS, ARKANSAS STORE,
OPERATIONS OF WHICH HAVE BEEN TERMINATED OR BORROWER’S LEASEHOLD OR OTHER
INTEREST IN A PROJECT IN TROY, MI, WHICH BORROWER HAS DETERMINED NOT TO PURSUE
AND WILL DISPOSE OF WHEN SUCH PROJECT CAN BE SOLD; AND


 


(E)            DISPOSITIONS WHICH MAY BE REQUIRED UNDER THE TERMS OF LOAN
DOCUMENTS FOR ADDITIONAL LOANS WHICH MAY BE MADE TO BORROWER AS CONTEMPLATED BY
SECTION 2.2.

 

provided, however, that Borrowers shall undertake commercially reasonable steps
to cause any of the foregoing dispositions to be for fair market value.

 

Section 6.6            Restricted Payments.  Directly or indirectly, declare or
pay (a) any dividend or other distribution (whether in cash, securities or other
property) with respect to either Borrower’s capital stock or other equity
interest of such Borrower, or (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of either Borrower’s

 

18

--------------------------------------------------------------------------------


 

capital stock or other equity interest or of any option, warrant or other right
to acquire any such capital stock or other equity interest.

 

Section 6.7            Transactions with Affiliates.  Enter into any transaction
of any kind with any Affiliate of any Borrower, except (a) in the ordinary
course of business, pursuant to written agreements and on fair and reasonable
terms substantially as favorable to such Borrower as would be obtainable by such
Borrower at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; and (b) transactions with Affiliates made pursuant to
Section 2.2 and Section 6.2(b).

 


ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES


 

Section 7.1            Events of Default. An Event of Default shall exist if any
of the following events or conditions shall occur and be continuing:

 


(A)           THE BORROWERS SHALL FAIL TO MAKE WHEN DUE, WHETHER BY ACCELERATION
OR OTHERWISE, ANY PAYMENT OF PRINCIPAL OR INTEREST DUE ON ANY OR ALL OF THE
LOANS OR ANY FEE OR OTHER AMOUNT REQUIRED TO BE PAID TO THE LENDER PURSUANT TO
THE LOAN DOCUMENTS FOR MORE THAN TEN (10) DAYS AFTER SUCH DUE DATE;


 


(B)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED TO HAVE BEEN MADE BY
OR ON BEHALF OF THE BORROWERS OR ANY AFFILIATE IN THE LOAN DOCUMENTS OR IN ANY
CERTIFICATE, STATEMENT, REPORT OR OTHER WRITING FURNISHED BY OR ON BEHALF OF THE
BORROWERS, OR ANY AFFILIATE TO THE ADMINISTRATIVE AGENT OR ANY LENDER PURSUANT
TO THE LOAN DOCUMENTS SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING IN ANY
MATERIAL RESPECT ON THE DATE AS OF WHICH THE FACTS SET FORTH ARE STATED OR
CERTIFIED OR DEEMED TO HAVE BEEN STATED OR CERTIFIED, SUCH THAT THE RESULT OF
ANY THEREOF CAUSES, OR WOULD BE REASONABLY EXPECTED TO CAUSE, AN ADVERSE EVENT;


 


(C)           EITHER BORROWER FAILS TO COMPLY WITH ANY AGREEMENT, COVENANT,
CONDITION, PROVISION OR TERM CONTAINED IN THE LOAN DOCUMENTS AND THE FAILURE
CAUSES, OR WOULD BE REASONABLY EXPECTED TO CAUSE, AN ADVERSE EVENT TO THE SIOUX
FALLS RESTAURANT;


 


(D)           EITHER BORROWER FAILS TO (I) COMPLY WITH ANY COVENANT IN SECTIONS
5.2, 5.3, 5.4, 5.5 OR IN ARTICLE VI; OR (II) COMPLY WITH ANY OTHER AGREEMENT,
COVENANT, CONDITION, PROVISION OR TERM CONTAINED IN THE LOAN DOCUMENTS (AND SUCH
FAILURE SHALL NOT CONSTITUTE AN EVENT OF DEFAULT UNDER ANY OF THE OTHER
PROVISIONS OF THIS SECTION 7.1) AND SUCH FAILURE TO COMPLY SHALL CONTINUE FOR 10
CALENDAR DAYS FOLLOWING THE BORROWERS’ RECEIPT OF WRITTEN NOTICE THEREOF FROM
THE AGENT;


 


(E)           EITHER BORROWER SHALL GENERALLY NOT PAY ITS DEBTS AS THEY MATURE
OR SHALL APPLY FOR, SHALL CONSENT TO, OR SHALL ACQUIESCE IN THE APPOINTMENT OF A
CUSTODIAN, TRUSTEE OR RECEIVER OF EITHER BORROWER OR FOR A SUBSTANTIAL PART OF
THE PROPERTY THEREOF, OR FOR THE SIOUX FALLS RESTAURANT OR, IN THE ABSENCE OF
SUCH APPLICATION, CONSENT OR ACQUIESCENCE, A CUSTODIAN, TRUSTEE OR RECEIVER
SHALL BE APPOINTED FOR EITHER BORROWER, OR FOR A SUBSTANTIAL PART OF THE
PROPERTY THEREOF, OR FOR THE SIOUX FALLS RESTAURANT AND SHALL NOT BE DISCHARGED
WITHIN 60 DAYS;


 


(F)            ANY BANKRUPTCY, REORGANIZATION, DEBT ARRANGEMENT OR OTHER
PROCEEDINGS UNDER ANY BANKRUPTCY OR INSOLVENCY LAW SHALL BE INSTITUTED BY OR
AGAINST EITHER BORROWER; AND, IF INSTITUTED AGAINST EITHER BORROWER, SHALL HAVE
A BEEN CONSENTED TO OR ACQUIESCED IN BY SUCH BORROWER OR SHALL

 

19

--------------------------------------------------------------------------------


 


REMAIN UNDISMISSED FOR 60 DAYS, OR AN ORDER FOR RELIEF SHALL HAVE BEEN ENTERED
AGAINST EITHER BORROWER, OR EITHER BORROWER SHALL TAKE ANY ACTION, CORPORATE OR
OTHERWISE, TO APPROVE INSTITUTION OF, OR ACQUIESCENCE IN, SUCH A PROCEEDING;


 


(G)           ANY DISSOLUTION OR LIQUIDATION PROCEEDING SHALL BE INSTITUTED BY
OR AGAINST EITHER BORROWER AND, IF INSTITUTED AGAINST EITHER BORROWER, SHALL BE
CONSENTED TO OR ACQUIESCED IN BY SUCH BORROWER, OR SHALL REMAIN FOR 30 DAYS
UNDISMISSED, OR EITHER BORROWER SHALL TAKE ANY CORPORATE ACTION TO APPROVE
INSTITUTION OF, OR ACQUIESCENCE IN, SUCH A PROCEEDING;


 


(H)           A JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY IN EXCESS OF THE
SUM OF $250,000 IN THE AGGREGATE SHALL BE RENDERED AGAINST EITHER BORROWER, AND
SUCH BORROWER SHALL NOT DISCHARGE THE SAME OR PROVIDE FOR ITS DISCHARGE IN
ACCORDANCE WITH ITS TERMS, OR PROCURE A STAY OF EXECUTION THEREOF, PRIOR TO ANY
EXECUTION ON SUCH JUDGMENTS BY SUCH JUDGMENT CREDITOR, WITHIN 30 DAYS FROM THE
DATE OF ENTRY THEREOF, AND WITHIN SAID PERIOD OF 30 DAYS, OR SUCH LONGER PERIOD
DURING WHICH EXECUTION OF SUCH JUDGMENT SHALL BE STAYED, APPEAL THEREFROM AND
CAUSE THE EXECUTION THEREOF TO BE STAYED DURING SUCH APPEAL;


 


(I)            THE INSTITUTION BY EITHER BORROWER OR ANY ERISA AFFILIATE OF
STEPS TO TERMINATE ANY PLAN IF IN ORDER TO EFFECTUATE SUCH TERMINATION, EITHER
BORROWER OR ANY ERISA AFFILIATE WOULD BE REQUIRED TO MAKE A CONTRIBUTION TO SUCH
PLAN, OR WOULD INCUR A LIABILITY OR OBLIGATION TO SUCH PLAN, IN EXCESS OF
$250,000, OR THE INSTITUTION BY THE PBGC OF STEPS TO TERMINATE ANY PLAN;


 


(J)            THE MATURITY OF ANY INDEBTEDNESS OF THE BORROWERS THAT IS IN THE
AGGREGATE IN EXCESS OF $250,000 (OTHER THAN INDEBTEDNESS UNDER THIS AGREEMENT)
SHALL BE ACCELERATED, OR EITHER BORROWER SHALL FAIL TO PAY ANY SUCH INDEBTEDNESS
WHEN DUE OR, IN THE CASE OF SUCH INDEBTEDNESS PAYABLE ON DEMAND, WHEN DEMANDED,
OR ANY EVENT SHALL OCCUR OR CONDITION SHALL EXIST AND SHALL CONTINUE FOR MORE
THAN THE PERIOD OF GRACE, IF ANY, APPLICABLE THERETO AND SHALL HAVE THE EFFECT
OF CAUSING, OR PERMITTING (ANY REQUIRED NOTICE HAVING BEEN GIVEN AND GRACE
PERIOD HAVING EXPIRED) THE HOLDER OF ANY SUCH INDEBTEDNESS OR ANY TRUSTEE OR
OTHER PERSON ACTING ON BEHALF OF SUCH HOLDER TO CAUSE, SUCH INDEBTEDNESS TO
BECOME DUE PRIOR TO ITS STATED MATURITY OR TO REALIZE UPON ANY COLLATERAL GIVEN
AS SECURITY THEREFOR;


 


(K)           THERE OCCURS A CHANGE OF CONTROL;


 


(L)            EITHER BORROWER SHALL FAIL TO COMPLY WITH (I) THE REAL ESTATE
LEASES OR EQUIPMENT LEASES OR (II) ANY OTHER AGREEMENT PERTAINING TO THE
RESTAURANT WHERE SUCH FAILURE TO COMPLY CAUSES, OR WOULD BE REASONABLE EXPECTED
TO CAUSE, AN ADVERSE EVENT TO THE RESTAURANT.


 


(M)          THE RESIGNATION OR TERMINATION OF GRANITE CITY’S CHIEF EXECUTIVE
OFFICER OR CHIEF FINANCIAL OFFICER AND GRANITE CITY’S FAILURE TO REPLACE SUCH
INDIVIDUAL WITHIN 30 DAYS WITH A CANDIDATE REASONABLY ACCEPTABLE TO AGENT;


 


(N)           THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED IN GOOD FAITH THAT
AN ADVERSE EVENT HAS OCCURRED AND THAT THE PROSPECT OF PAYMENT OR PERFORMANCE BY
THE BORROWERS OF ANY OF THEIR OBLIGATIONS TO ANY LENDER, HEREUNDER OR UNDER ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT, IS MATERIALLY IMPAIRED AND THE
CONDITION GIVING RISE TO SUCH DETERMINATION CONTINUES FOR 10 DAYS AFTER NOTICE
DESCRIBING SUCH ADVERSE EVENT TO THE BORROWERS BY THE ADMINISTRATIVE AGENT.

 

20

--------------------------------------------------------------------------------


 

Section 7.2            Remedies. If (a) any Event of Default described in
Section 7.1(e), (f) or (g) shall occur with respect to either Borrower, the
outstanding unpaid principal balance of the Notes, the accrued interest thereon
and all other Obligations of the Borrowers to the Lenders shall automatically
become immediately due and payable; or (b) any other Event of Default shall
occur and be continuing, then the Administrative Agent shall, at the request of,
or may, with the consent of the Required Lenders declare that the outstanding
unpaid principal balance of the Notes, the accrued and unpaid interest thereon
and all other Obligations of the Borrowers to the Lenders to be forthwith due
and payable, whereupon the Notes, all accrued and unpaid interest thereon and
all such Obligations shall immediately become due and payable, in each case
without demand or notice of any kind, all of which are hereby expressly waived,
anything in this Agreement, the Notes or any other document or agreement to the
contrary notwithstanding. In addition, upon the occurrence of any Event of
Default or at any time thereafter until such Event of Default is cured to the
written satisfaction of the Required Lenders, the Administrative Agent shall, at
the request of, or may, with the consent of the Required Lenders take any or all
of the following actions on behalf of itself and the Lenders: (i) exercise all
rights and remedies available under each of the Loan Documents and/or any other
instrument, document or agreement in favor of the Lenders; and (ii) exercise all
rights and remedies under any applicable law.

 


ARTICLE VIII
ADMINISTRATIVE AGENT AND LENDERS


 

Section 8.1            Appointment of Administrative Agent.

 

(a)           Each Lender hereby designates Harmony Equity Income Fund, L.L.C.,
a South Dakota limited liability company, as Administrative Agent to act as
herein specified.  Each Lender hereby irrevocably authorizes Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and the Notes and any other instruments and agreements referred to herein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of Agent by the terms hereof and thereof
and such other powers as are reasonably incidental thereto.  Except as otherwise
provided herein, Administrative Agent shall hold any collateral and all payments
of principal, interest, fees, charges and expenses received pursuant to this
Agreement or any of the Loan Documents for the benefit of Lenders. 
Administrative Agent may perform any of its duties hereunder by or through its
agents or employees.

 

(b)           The provisions of this Article VIII are solely for the benefit of
Administrative Agent and Lenders, and Borrowers shall not have any rights as a
third party beneficiary of any of the provisions hereof.  In performing its
functions and duties under this Agreement, Administrative Agent shall act solely
as agent of Lenders and does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for Borrowers
or any Subsidiaries.

 

Section 8.2          Nature of Duties of Administrative Agent. Administrative
Agent shall not have duties, obligations or responsibilities except those
expressly set forth in this Agreement and the Loan Documents. Neither
Administrative Agent nor any of its officers, directors, employees or agents
shall be liable for any action taken or omitted by it as such hereunder or in
connection herewith, unless caused by its or their gross negligence or willful
misconduct.  The duties of Administrative Agent shall be mechanical and
administrative in nature; Administrative Agent shall not have by reason of this
Agreement or the Loan Documents a fiduciary relationship in respect of any
Lender; and nothing in this Agreement or the Loan Documents, expressed or
implied, is intended

 

21

--------------------------------------------------------------------------------


 

to or shall be so construed as to impose upon Administrative Agent any
obligations in respect of this Agreement or the Loan Documents except as
expressly set forth herein.

 

Section 8.3           Lack of Reliance on Administrative Agent.

 

(a)           Independently and without reliance upon Administrative Agent, each
Lender, to the extent it deems appropriate, has made and shall continue to make
(i) its own independent investigation of the financial or other condition and
affairs of Administrative Agent and any other Lender in connection with the
taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of Administrative Agent and any other Lender,
and, except as expressly provided in this Agreement, Administrative Agent shall
not have any duty or responsibility, either initially or on a continuing basis,
to provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter.

 

(b)           Administrative Agent shall not be responsible to any Lender for
any recitals, statements, information, representations or warranties herein or
in any document, certificate or other writing delivered in connection herewith
or for the execution, effectiveness, genuineness, validity, enforceability,
collectability, priority or sufficiency of this Agreement or the Loan Documents
or any notes or the financial or other condition of either Borrower. 
Administrative Agent shall not be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Agreement or the Loan Documents, or the financial condition of either
Borrower, or the existence or possible existence of any Event of Default.

 

Section 8.4            Certain Rights of Administrative Agent. Administrative
Agent shall have the right to request instructions from Required Lenders or all
Lenders, as applicable, pursuant to this Agreement, by notice to each Lender. 
If Administrative Agent shall request instructions from Required Lenders or all
Lenders, as applicable, with respect to any act or action (including the failure
to act) in connection with this Agreement, Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until
Administrative Agent shall have received instructions from Required Lenders or
all Lenders, as applicable, and Administrative Agent shall not incur liability
to any Person by reason of so refraining.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against Administrative Agent as
a result of Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of Required Lenders or all Lenders, as
applicable.

 

Section 8.5            Reliance by Administrative Agent. Administrative Agent
shall be under no duty to examine, inquire into, or pass upon the validity,
effectiveness or genuineness of this Agreement, any of the Loan Documents or any
instrument, document or communication furnished pursuant hereto or thereto or in
connection herewith or therewith.  Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, statement, certificate, electronic mail or other
documentary, teletransmission or telephone message believed by it to be genuine
and correct and to have been signed, sent or made by the proper person. 
Administrative Agent may consult with legal counsel (including counsel for
Borrowers with respect to matters concerning Borrowers), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

22

--------------------------------------------------------------------------------


 

Section 8.6            Indemnification of Administrative Agent. To the extent
Administrative Agent is not promptly reimbursed and indemnified by Borrowers,
each Lender will reimburse and indemnify Administrative Agent, in proportion to
its Pro Rata Share, for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against
Administrative Agent in performing its duties hereunder, in any way relating to
or arising out of this Agreement; provided, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
Administrative Agent’s gross negligence or willful misconduct.  If any indemnity
furnished to Administrative Agent for any purpose shall, in the opinion of
Administrative Agent, be insufficient or become impaired, Administrative Agent
may call for additional indemnities and cease to do, or not commence, the acts
to be indemnified against, even if so directed by Required Lenders or all
Lenders, as applicable, until such additional indemnification is provided.  The
obligations of Lenders under this Section 8.6 shall survive the payment in full
of the Obligations, any resignation by Administrative Agent and the termination
of this Agreement.

 

Section 8.7            Administrative Agent in its Individual Capacity. With
respect to the Loans made by it pursuant hereto, Administrative Agent shall have
the same rights and powers hereunder as any other Lender or holder of a note or
participation interest and may exercise the same as though it was not performing
the duties specified herein; and the terms “Lenders,” “Required Lenders” or any
similar terms shall, unless the context clearly otherwise indicates, include
Administrative Agent in its individual capacity.  Administrative Agent may lend
money to, acquire equity interests in, and generally engage in any kind of
business with Borrowers as if it were not performing the duties specified
herein, and may accept fees and other consideration from Borrowers for services
in connection with this Agreement and otherwise without having to account for
the same to Lenders, to the extent such activities are not in contravention of
the terms of this Agreement.

 

Section 8.8          Successor Administrative Agent.

 

(a)           Administrative Agent may, upon thirty (30) days’ notice to Lenders
and Borrowers, resign at any time (effective upon the appointment of a successor
Administrative Agent pursuant to the provisions of this Section 8.8 by giving
written notice thereof to Lenders and Borrowers.  Upon any such resignation,
Required Lenders shall have the right, upon five (5) days’ notice, to appoint a
successor Administrative Agent which, if no Default is continuing, is acceptable
to Borrowers (such approval not to be unreasonably withheld).  If no successor
Administrative Agent shall have been so appointed by Required Lenders and
approved by Borrowers, if applicable, and accepted such appointment, within
thirty (30) days after the retiring Administrative Agent’s giving of notice of
resignation, then, upon five (5) days’ notice, the retiring Administrative Agent
may, on behalf of Lenders, appoint a successor Administrative Agent.

 

(b)           Upon the acceptance of any appointment as an Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement.  After any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Administrative Agent under this Agreement.

 

23

--------------------------------------------------------------------------------

 


 

Section 8.9            Amendments, Consents and Waivers.

 


(A)           EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 8.9 OR IN SECTION 9.1
AND EXCEPT AS TO MATTERS SET FORTH IN OTHER SUBSECTIONS HEREOF OR IN ANY OTHER
LOAN DOCUMENT AS REQUIRING ONLY ADMINISTRATIVE AGENT’S CONSENT, THE CONSENT OF
REQUIRED LENDERS AND BORROWERS WILL BE REQUIRED TO AMEND, MODIFY, TERMINATE, OR
WAIVE ANY PROVISION OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


 


(B)           IN THE EVENT ADMINISTRATIVE AGENT REQUESTS THE CONSENT OF A LENDER
AND DOES NOT RECEIVE A WRITTEN CONSENT OR DENIAL THEREOF WITHIN TEN
(10) BUSINESS DAYS AFTER SUCH LENDER’S RECEIPT OF SUCH REQUEST, THEN SUCH LENDER
WILL BE DEEMED TO HAVE DENIED THE GIVING OF SUCH CONSENT.


 


(C)           IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT, MODIFICATION,
TERMINATION OR WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT REQUIRING THE
CONSENT OR APPROVAL OF ALL LENDERS UNDER SECTION 9.1, THE CONSENT OF REQUIRED
LENDERS IS OBTAINED BUT THE CONSENT OF ONE OR MORE OTHER LENDERS WHOSE CONSENT
IS REQUIRED IS NOT OBTAINED, THEN BORROWERS SHALL HAVE THE RIGHT, SO LONG AS ALL
SUCH NON-CONSENTING LENDERS ARE EITHER REPLACED OR PREPAID AS DESCRIBED IN
CLAUSES (A) OR (B) BELOW, TO EITHER (A) REPLACE THE NON-CONSENTING LENDERS WITH
ONE OR MORE REPLACEMENT LENDER SO LONG AS SUCH REPLACEMENT LENDER CONSENTS TO
THE PROPOSED AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OR (B) PREPAY IN
FULL THE OBLIGATIONS OF THE NON-CONSENTING LENDERS THEREBY TERMINATING ITS
APPROVAL RIGHTS.


 

Section 8.10         Actions with Respect to Defaults. In addition to
Administrative Agent’s right (where applicable) to take actions on its own
accord as permitted under this Agreement, Administrative Agent shall take such
action with respect to an Event of Default as shall be directed by Required
Lenders or all Lenders, as applicable, under this Agreement; provided, that
until Administrative Agent shall have received such directions, Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable and in the best interests of Lenders.  No Lender shall have any right
individually to enforce or seek to enforce this Agreement or any Loan Document
or to realize upon any collateral, unless instructed to do so by Administrative
Agent.

 

Section 8.11         Delivery of Information. Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by
Administrative Agent from Borrowers, Required Lenders, any Lender or any other
Person under or in connection with this Agreement or any Loan Document except:
(i) as specifically provided in this Agreement or any Loan Document and (ii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of Administrative Agent at the time of receipt
of such request and then only in accordance with such specific request.

 

Section 8.12         Demand. Subject to the terms of this Agreement,
Administrative Agent shall make demand for repayment by Borrowers of all amounts
owing by Borrowers hereunder, after the occurrence of an Event of Default, upon
the written request of Required Lenders.  Administrative Agent shall make such
demand in such manner as it deems appropriate, in its sole discretion, to
effectuate the request of the Required Lenders.  Nothing contained herein shall
limit the discretion of Administrative Agent to take reserves, or to exercise
any other discretion granted to Administrative Agent in this Agreement.

 

24

--------------------------------------------------------------------------------


 

Section 8.13         Notice of Default. Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Event of Default or any
Default, except with respect to Events of Default arising as a result of
Borrowers’ failure to pay principal, interest or fees required to be paid to
Administrative Agent for the benefit of Lenders, unless Administrative Agent
shall have received written notice from a Lender or either Borrower describing
such Event of Default or Default, and which identifies such event as a “notice
of default”.  Upon receipt of any such notice or Administrative Agent becoming
aware of Borrowers’ failure to pay principal, interest or fees required to be
paid to Administrative Agent for the benefit of Lenders, Administrative Agent
will notify each Lender of such receipt or event.

 

Section 8.14         Purchase for Investment.  Each Lender severally represents
that it is purchasing the Note and the Warrant for its own account for
investment purposes and not with a view to distribution thereof.  Each Lender
understands that neither the Note nor the common stock of Granite City issuable
upon conversion of the Note or exercise of the Warrant has been registered under
the Securities Act of 1933, as amended (the “Act”) and such securities may be
resold only if registered pursuant to the provisions of the Act or an exemption
from registration is available, and that the Borrowers are not required to
register the Note, nor are Borrowers required, except as provided in the
Investor Rights Agreement, to register such common stock.

 

Section 8.15         Transfer Restrictions.  The Note and the Warrant may be
disposed of only pursuant to an effective registration statement under the Act,
to the Borrowers, or pursuant to an available exemption from, or in a
transaction not subject to, the registration requirements thereof.  In
connection with any transfer of the Note other than pursuant to an effective
registration statement or to either Borrower, such Borrower may require that the
transferor thereof provide such Borrower with an opinion of counsel experienced
in matters involving United States securities laws, the form and substance of
which opinion shall be reasonably satisfactory to such Borrower, to the effect
that such transfer does not require a registration under the Act, or is exempt
therefrom.  Each Lender certifies to Borrower than it is an “accredited”
investor as defined under Rule 501(a) of the Act.  Lender and each Borrower
agree that any transferee of the Note permitted under this Agreement shall have
the rights and obligations of Lender under this Agreement.

 

Section 8.16         Source of Funds.  Each Lender represents that the funds
used for purchasing the Note are not the funds of a pension fund, insurance
company, bank collective investment fund, governmental plan or any employee
benefit plan, other than a plan exempt from the coverage of ERISA.

 

Section 8.17         Disclosure.  Granite City has delivered to each Lender, and
each Lender represents and warrants to Granite City that it has reviewed, a
draft of Borrower’s Form 10-K Report for the fiscal year ended December 30, 2008
(the “10-K”).  Each Lender, in addition to being an accredited investor,
represents that Lender has substantial experience in evaluating and investing in
private placement transactions of securities in companies similar to the
Borrowers and is capable of reading and interpreting the 10-K report and
evaluating the merits and risks of investment in Borrowers.  By reason of
Lender’s business or financial experience, Lender has the capacity to protect
Lender’s own interests in connection with Lender’s purchase of the Note and
Warrant.  Lender acknowledges that Lender has been given access to full and
complete information regarding Borrowers and has utilized such access to its
satisfaction for the purpose of obtaining information in addition to, or
verifying information included in the 10-K, and the Lender has either met with
or has been given reasonable opportunity to meet with officers of the Borrowers
for the purpose of asking questions of, and receiving answers from, such
officers concerning the terms and conditions of the

 

25

--------------------------------------------------------------------------------


 

offering of the Note and the current and proposed business and operations of
Borrowers, and to obtain any additional information to the extent reasonably
available.  Lender acknowledges that Lender has made an investigation of the
Company, its business and has had an opportunity to discuss that business and
Borrowers’ financial condition with officers of the Borrowers and has had an
opportunity to review each Borrower’s operations to Lender’s satisfaction. 
Lender recognizes that purchasing the Note as an investment is speculative and
involves a high degree of risk including, but not limited to, the risk of
economic loss of Lender’s investment.  Each Lender represents that the Form 10-K
and this Agreement are confidential and neither Lender nor any affiliate of
Lender may publicly disclose the same or effect any transactions in Granite
City’s publicly-traded securities until this Agreement has been publicly
disclosed or filed by Borrowers under the Act and such 10-K has been filed by
Borrowers under the Act.

 


ARTICLE IX
MISCELLANEOUS


 

Section 9.1            Waivers and Amendments. No failure on the part of the
Administrative Agent or the holder(s) of the Notes to exercise and no delay in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The remedies herein and in any other instrument,
document or agreement delivered or to be delivered to the Administrative Agent
hereunder or in connection herewith are cumulative and not exclusive of any
remedies provided by law. No notice to or demand on the Borrowers not required
hereunder or under the Notes shall in any event entitle the Borrowers to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the right of the Administrative Agent or the holder(s) of
the Notes to any other or further action in any circumstances without notice or
demand. No amendment, modification or waiver of any provision of the Loan
Documents or consent to any departure by the Borrowers therefrom shall be
effective unless the same shall be in writing and signed by the Administrative
Agent, and then such amendment, modifications, waiver or consent shall be
effective only in the specific instances and for the specific purpose for which
given.

 

Except as otherwise provided herein, no amendment, modification, termination or
waiver of any provision of this Agreement, the Notes or any of the other Loan
Documents, or consent to any departure by Borrowers, shall in any event be
effective unless the same shall be in writing and signed by Required Lenders (or
Administrative Agent, if expressly set forth herein, in any Note or in any other
Loan Document) and the Borrowers; provided, that no amendment, modification,
termination or waiver shall,

 

(1) increase the amount of any Lender’s Loans or require any Lender to make
additional loans, unless in writing and signed by such Lender, and

 

(2) unless in writing and signed by all Lenders, do any of the following:
(a) reduce the principal of or the rate of interest on any Loans; (c) extend the
Maturity Date or any date fixed for any payment of principal, interest or fees;
(d) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(e) amend or waive this Section 9.1 or the definitions of the terms used in this
Section 9.1 insofar as the definitions affect the substance of this Section 9.1;
and provided, further, that no amendment, modification, termination or waiver
affecting the rights or duties of Administrative Agent under any

 

26

--------------------------------------------------------------------------------


 

Loan Document shall in any event be effective, unless in writing and signed by
Administrative Agent, in addition to all Lenders required to take such action.

 

Notwithstanding anything to the contrary in this Section 9.1, Administrative
Agent and Borrowers may execute amendments to this Agreement and the other Loan
Documents for the purpose of correcting typographical errors without the consent
of Lenders.  Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No notice to or demand on Borrowers or any other Loan Party in
any case shall entitle Borrowers to any other or further notice or demand in
similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 9.1 shall be binding
upon each holder of the Notes at the time outstanding, each future holder of the
Notes and the Borrowers.

 

Section 9.2            Costs and Expenses. The Borrowers shall pay on demand all
costs and expenses, including reasonable attorneys’ fees, incurred by the Agent
and Lenders in connection with the Obligations, this Agreement, the Loan
Documents and any other document or agreement related hereto or thereto, and the
transactions contemplated hereby, including all such costs, expenses and fees
incurred in connection with the negotiation, preparation, execution, amendment,
administration, performance, collection and enforcement of the Obligations and
all such documents and agreements and the creation, perfection, protection,
satisfaction, foreclosure or enforcement of any security interests related
hereto.

 

Section 9.3            Indemnities. Each Borrower agrees to indemnify, pay, and
hold Administrative Agent, each Lender and their respective officers, directors,
employees, agents, and attorneys (the “Indemnitees”) harmless from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs and expenses (including all reasonable fees and
expenses of counsel to such Indemnitees) of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against the Indemnitee as a result
of such Indemnitees being a party to this Agreement or the transactions
consummated pursuant to this Agreement; provided that Borrowers shall have no
obligation to an Indemnitee hereunder with respect to liabilities to the extent
resulting from the gross negligence or willful misconduct of that Indemnitee as
determined by a court of competent jurisdiction.  If and to the extent that the
foregoing undertaking may be unenforceable for any reason, Borrowers agree to
make the maximum contribution to the payment and satisfaction thereof which is
permissible under applicable law.  This subsection and other indemnification
provisions contained within the Loan Documents shall survive the termination of
this Agreement.

 

Section 9.4            Notices.

 

(c)           Except as otherwise provided herein, including without limitation
(d), all notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed to
such party at the address specified on the signature page hereof, or at such
other address as such party shall have specified to the other party hereto in
writing; provided, however, that any notice, demand or request to the
Administrative Agent shall be deemed to have been given only when received by
the Administrative Agent.

 

(d)           Notices and other communications to the Administrative Agent or
the Lenders hereunder may be delivered or furnished by electronic communications
pursuant to

 

27

--------------------------------------------------------------------------------


 

procedures approved by the Administrative Agent.  The Administrative Agent or
the Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(e)           The Borrowers agree that the Administrative Agent may make any
material delivered by the Borrowers to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrower or any of its
Affiliates, or any other materials or matters relating to this Agreement, the
other Loan Documents or any of the transactions contemplated hereby or thereby
(collectively, the “Communications”) available to the Lenders by electronic
transmission, including e-mail.

 

Section 9.5            Successors. This Agreement shall be binding upon the
Borrowers, the Administrative Agent, the Lenders and their respective successors
and assigns, and shall inure to the benefit of the Borrowers the Administrative
Agent, the Lenders and the successors and assigns thereof.  The Borrowers shall
not assign its rights or duties hereunder without the written consent of the
Required Lenders.

 

Section 9.6            Treatment of Certain Information; Confidentiality. 
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information, except that Information may be disclosed: (a) to its Affiliates
and to its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives; (b) to the extent requested by any
regulatory authority, purporting to have jurisdiction over it; (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; (d) to any other  party hereto; (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those contained in this
Section 9.6 to any assignee of or Participant in, or any prospective Lender,
assignee of, or Participant in, any of its rights or obligations under this
Agreement; (g) with the consent of Borrowers; or (h) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 9.6 or becomes available to Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrowers.  As used herein, “Information” means all information
(including financial information) received from Borrowers or any Subsidiaries
relating to Borrowers or any Subsidiary or any of their respective businesses,
other than any such information that is available to Administrative Agent or any
Lender on a non-confidential basis, and not in contravention of this
Section 9.6, prior to disclosure by Borrowers or any Subsidiary thereof.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.6 shall be considered to have complied with its obligation to do
so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 9.7            Marshaling; Payments Set Aside.  Neither Administrative
Agent nor any Lender shall be under any obligation to marshal any assets in
payment of any or all of the Obligations.  To the extent that either Borrower
makes payment(s) or Administrative Agent enforces its Liens or Administrative
Agent or any Lender exercises its right of set-off, and such payment(s) or the
proceeds of such enforcement or set-off is subsequently invalidated, declared to
be fraudulent or preferential, set aside, or required to be repaid by anyone,
then to the extent of such recovery, the Obligations or part thereof originally
intended to be satisfied, and all Liens, rights and remedies

 

28

--------------------------------------------------------------------------------


 

therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or set-off had not occurred.

 

Section 9.8            Lenders’ Obligations Several; Independent Nature of
Lenders’ Rights.  The obligation of each Lender hereunder is several and not
joint and no Lender shall be responsible for the obligation or commitment of any
other Lender hereunder.  In the event that any Lender at any time should fail to
make a Loan as herein provided, the Lenders, or any of them, at their sole
option, may make the Loan that was to have been made by the Lender so failing to
make such Loan.  Nothing contained in any Loan Document and no action taken by
Administrative Agent or any Lender pursuant hereto or thereto shall be deemed to
constitute Lenders to be a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt.

 

Section 9.9            Severability. Any provision of the Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 9.10         Subsidiary References. The provisions of this Agreement
relating to Subsidiaries shall apply only during such times as either Borrower
has one or more Subsidiaries.

 

Section 9.11         Joint and Several.  The undersigned Borrowers each shall be
jointly and severally liable to Bank for the performance and repayment of all
terms, covenants and obligations owing to the Bank under the loan documents,
including without limitation, repayment of the advances under the Line of Credit
and the Term Loan made pursuant to this Agreement and the Line of Credit Note
and the Term Note, together with all costs of collection, fees, expenses and
other obligations now or hereafter owing to Bank hereunder and under any of the
loan documents.  Each of the undersigned Borrowers is primarily liable for the
indebtedness as a co-maker and none of the Borrowers is merely an “accommodation
party.”  The Borrowers by their respective signatures below, waive all defenses
based upon the status of accommodation parties.

 

Section 9.12         Captions. The captions or headings herein and any table of
contents hereto are for convenience only and in no way define, limit or describe
the scope or intent of any provision of this Agreement.

 

Section 9.13         Entire Agreement. This Agreement, the Notes and the Loan
Documents of even date herewith between Borrowers and Administrative Agent
embody the entire agreement and understanding between the Borrowers and the
Administrative Agent with respect to the subject matter hereof and thereof. This
Agreement supersedes all prior agreements and understandings relating to the
subject matter hereof.

 

Section 9.14         Counterparts. This Agreement may be executed in any number
of counterparts and by facsimile or e-mail transmission, all of which taken
together shall constitute one and the same instrument, and either of the parties
hereto may execute this Agreement by signing any such counterpart.

 

Section 9.15         Governing Law. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT, THE NOTES AND EACH OF THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF

 

29

--------------------------------------------------------------------------------


 

MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

Section 9.16         Consent to Jurisdiction. AT THE OPTION OF THE AGENT, THIS
AGREEMENT AND THE NOTES MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE
COURT SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA; AND EACH BORROWER CONSENTS
TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT
VENUE IN SUCH FORUMS IS NOT CONVENIENT IN THE EVENT EITHER BORROWER COMMENCES
ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT,
THE LENDERS AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE
OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

 

Section 9.17         Waiver of Jury Trial. EACH BORROWER WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
(a) UNDER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR (b) ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

 [Signature page follows.]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Bridge Loan Agreement to
be executed as of the date first above written.

 

BORROWERS:

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

Name

James G. Gilbertson

 

Its:

CFO

 

 

 

Address for Notices:

5402 Parkdale Drive, Suite 101

Minneapolis, MN 55416

 

 

 

 

 

GRANITE CITY RESTAURANT OPERATIONS, INC..

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

Name

James G. Gilbertson

 

Its:

CFO

 

 

 

Address for Notices:

5402 Parkdale Drive, Suite 101

Minneapolis, MN 55416

 

 

 

 

ADMINISTRATIVE AGENT:

HARMONY EQUITY INCOME FUND, L.L.C.

 

 

 

 

 

By:

/s/ Eugene E. McGowan

 

Name

Eugene E. McGowan

 

Its:

Managing Member

 

 

 

Address for Notices:

201 S. Phillips Avenue, Suite 100

Sioux Falls, SD 57104

 

 

 [Signature Page of Borrowers and Agent to Bridge Loan Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Bridge Loan Agreement to be
executed as of March 30, 2009.

 

LENDERS:

HARMONY EQUITY INCOME FUND, L.L.C.

 

 

 

 

 

By:

/s/ Eugene E. McGowan

 

Name

Eugene E. McGowan

 

Its:

Managing Member

 

 

 

Address for Notices:

201 S. Phillips Avenue, Suite 100

Sioux Falls, SD 57104

 

 

 

 

 

HARMONY EQUITY INCOME FUND II, L.L.C.

 

 

 

 

 

By:

/s/ Eugene E. McGowan

 

Name

Eugene E. McGowan

 

Its:

Managing Member

 

 

 

Address for Notices:

201 S. Phillips Avenue, Suite 100

Sioux Falls, SD 57104

 

 

[Signature Page of Borrowers and Agent to Bridge Loan Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit

 

Contents

 

 

 

A

 

Form of Convertible Note

 

 

 

B

 

Form of Warrant

 

 

 

C

 

Form of Investors’ Rights Agreement

 

 

 

D

 

Compliance Certificate

 

Schedule

 

 

 

 

 

2.1

 

Lenders/Loan Amounts

 

 

 

4.3

 

Subsidiaries

 

 

 

4.7

 

Litigation and Contingent Liabilities Disclosure

 

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF CONVERTIBLE NOTE

 

NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS NOTE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

Granite City Food & Brewery Ltd.

Granite City Restaurant Operations, Inc.

 

FORM OF
9% CONVERTIBLE PROMISSORY NOTE

 

$400,000.00

 

Minneapolis, Minnesota

Note No. 2009-

 

March       , 2009

 

FOR VALUE RECEIVED, GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation
(the “Company”), and Granite City Restaurant Operations, Inc., a Minnesota
corporation (“GCROI”, and together with the Company, the “Borrowers”) hereby
jointly and severally promise to pay to the order of
                                                      ., a South Dakota limited
liability company, or assigns (“Holder”), at the address for notices to “Lender”
set forth in the Credit Agreement (as defined below) (or such other address as
Holder shall designate in writing from time to time), the principal amount of
FOUR HUNDRED THOUSAND AND NO/100 DOLLARS ($400,000.00) in lawful money of the
United States of America, together with interest from the date hereof on the
principal balance outstanding from time to time at the rate of nine percent (9%)
per year (computed on the basis of the actual number of days elapsed and a
360-day year) or such lesser rate as shall be the maximum rate allowable under
applicable law.  Unless converted or prepaid earlier pursuant to the provisions
of this Note set forth below, the principal amount shall be payable in six equal
monthly installments commencing on May 1, 2010 and on the first day of each
month thereafter, with the final installment of any unpaid principal amount
being due and payable on October 1, 2010 (the “Maturity Date”).  All accrued
interest on this Note shall be due and payable (i) quarterly in arrears
commencing on July 1, 2009 and on the first day of each consecutive calendar
quarter thereafter, to and including April 1, 2010; and (ii) monthly in arrears
commencing on May 1, 2010 and on the first day of each month thereafter; with a
final payment of any accrued and unpaid interest due on the Maturity Date. This
Note is one in the series of promissory notes substantially identical in form
and designated as No. -1 which may be issued in the Offering (as defined below).

 

1.             Loan Agreement.  This Note has been issued pursuant to that
certain Bridge Loan Agreement dated of even date herewith by and between the
Borrower and Holder (the

 

--------------------------------------------------------------------------------


 

“Credit Agreement”) which contemplates (a) an initial offer and sale by the
Borrower of an aggregate of $1,000,000 in principal amount of convertible
promissory notes and warrants to purchase an aggregate of 400,000 shares of the
Company’s common stock, $0.01 par value per share (the “Common Stock”), and
(b) potential future offers and sales by the Borrower of an aggregate of
$2,000,000 in additional principal amount of convertible promissory notes and
warrants to purchase an aggregate of 800,000 additional shares of Common Stock. 
The convertible promissory notes and warrants specified in 1(a) and (b) are
collectively referred to herein as the “Notes” and “Warrants”, respectively. The
Borrowers’ offer and sale of the Notes and Warrants is referred to herein as the
“Offering”.  The provisions of the Loan Agreement are incorporated herein by
reference with the same force and effect as if fully set forth herein.  All
capitalized terms not defined herein shall have the meanings ascribed to them in
the Loan Agreement.

 

2.             Prepayment.  The Borrowers may, or may be required to, prepay
this Note pursuant to Section 2.4 of the Credit Agreement.

 

3.             Conversion.

 

(a)           Conversion.  At any time prior to the Maturity Date, Holder shall
have the right to convert all or any portion of up to twenty percent (20%) of
the original outstanding principal balance of this Note into shares of Common
Stock (the “Conversion Shares”) at a conversion price per share (the “Conversion
Price”) equal to $0.50 (subject to adjustment as provided in Section 4).
Notwithstanding the foregoing, the number of Conversion Shares issuable upon
exercise of this Note, when combined with the aggregate number of Conversion
Shares previously issued upon conversion of the Notes and the aggregate number
of shares of Common Stock previously issued upon exercise of the Warrants
(“Warrant Shares”), may not, in the absence of approval by the Company’s
shareholders, exceed 19.9% of the number of shares of Common Stock issued and
outstanding immediately prior to the effective date of the Loan Agreement.  If
any conversion of this Note pursuant to this Section 3(a) would otherwise result
in the issuance of Conversion Shares in excess of the limitation set forth in
the immediately preceding sentence (the “Excess Conversion”), the Company will
use its reasonable best efforts to prepare and file requisite proxy materials
with the Securities and Exchange Commission and hold a meeting of its
shareholders for the purpose of seeking approval for the Excess Conversion (the
“Proposal”).  In furtherance of its obligations under this Section 3(a), the
Company’s Board of Directors shall recommend to the Company’s shareholders,
which recommendation shall not be revoked or amended, that the shareholders vote
in favor of and approve the Proposal and shall cause the Company to use its best
efforts to solicit approval of the shareholders for the Proposal.  If the
Company’s shareholders approve the Proposal, the Company will promptly effect
the Excess Conversion.  If the Company’s shareholders do not approve the
Proposal, the Holder acknowledges that the Company will not make the Excess
Conversion and that the Company may not otherwise compensate the Holder for the
failure to make the Excess Conversion.  In the event there shall be an Excess
Conversion, the Company shall have the right to deposit the principal balance of
the Note represented by the Excess

 

--------------------------------------------------------------------------------


 

Conversion and defease the Note (or portion thereof) following performance of
all obligations of the Company under the Loan Agreement.

 

(b)           Manner of Conversion.  To convert any indebtedness evidenced by
this Note into shares of Common Stock, Holder shall (i) surrender this Note at
the principal office of the Company, duly endorsed in blank, and (ii) give
written notice to the Company, substantially in the form attached hereto as
Exhibit A, of the dollar amount of principal and accrued interest that Holder
elects to convert into shares Common Stock. As promptly as possible thereafter,
and in no event later than ten (10) days after the Company’s receipt of such
notice, the Company shall issue and deliver to Holder stock certificates
representing the number of shares of Common Stock into which the indebtedness
evidenced by this Note has been converted. In the event of conversion of an
amount less than the entire principal balance that remains outstanding, the
Company shall deliver to Holder a convertible promissory note, with the terms
and provisions of this Note, in the principal amount equal to any remaining
indebtedness of this Note not converted by Holder, including accrued and unpaid
interest.

 

4.             Conversion Price Adjustments.  The provisions of this Note are
subject to adjustment as provided in this Section 4.

 

(a)           Stock Dividends and Splits.  If the Company, at any time while
this Note is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b)           Fundamental Transactions.  If, at any time while this Note is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person in which the Company is not the survivor, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 4(a) above) (in any
such case, a “Fundamental Transaction”), then the Holder shall have the right
thereafter to receive, upon conversion of this Note, the same amount and kind of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental

 

--------------------------------------------------------------------------------


 

Transaction, the holder of the number of Conversion Shares then issuable upon
conversion of this Note without regard to any limitations on exercise contained
herein (the “Alternate Consideration”).  For purposes of any such exercise, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration.  If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of this Note
following or concurrent with such Fundamental Transaction.  The terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this paragraph (b) and insuring that the Note (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.

 

(c)           Subsequent Equity Sales.

 

(i)            Subject to the limitations set forth below, if the Company at any
time while this Note is outstanding, shall issue or sell any New Securities
(including any Convertible Securities) at a price per share less than the
Conversion Price then in effect, then and in each such case thereafter, the then
applicable Conversion Price shall be reduced to an adjusted Conversion Price as
of the opening of business on the date of such issue or sale, determined by
multiplying such applicable Conversion Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such issuance plus the number of shares of Common Stock which the
aggregate consideration received by the Company for the total number of New
Securities so issued would purchase at such Conversion Price in effect
immediately prior to such issuance, and the denominator of which shall be the
sum of the number of shares of Common Stock outstanding immediately prior to
such issuance plus the number of such New Securities so issued.  Such adjustment
shall be made whenever such Common Stock or Common Stock Equivalents are
issued.  For purposes of adjusting the Conversion Price under this
Section 4(c)(i), Common Stock outstanding shall include all shares of Common
Stock actually issued and outstanding and shares of Common Stock issuable upon
conversion of Convertible Securities actually issued and outstanding.

 

(ii)           If at any time while this Note is outstanding, the Company shall
issue or sell any Convertible Securities, there shall be determined as of the
date of issue the conversion or exercise price per share for which New
Securities are issuable upon the conversion or exchange thereof, such
determination to be made by dividing (X) the total amount received or receivable
by the Company as consideration for the issue or sale of such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the

 

--------------------------------------------------------------------------------


 

Company upon the conversion or exchange thereof, by (Y) the maximum number of
New Securities issuable upon conversion or exchange of all of such Convertible
Securities; and such issue or sale shall be deemed to be an issue or sale for
cash (as of the date of issue or sale of such Convertible Securities) of such
maximum number of New Securities at the price per share so determined.  If such
Convertible Securities shall by their terms provide for an increase or
increases, with the passage of time, in the amount of additional consideration,
if any, payable to the Company, or in the rate of exchange, upon the conversion
or exchange thereof the adjusted Conversion Price shall, forthwith upon any such
increase becoming effective, be readjusted (but to no greater extent than
originally adjusted) to reflect the same. If any rights of conversion or
exchange evidenced by such Convertible Securities shall expire without having
been exercised, any adjusted Conversion Price shall forthwith be readjusted to
be the adjusted Conversion Price which would have been in effect had an
adjustment been made on the basis that the only New Securities issued or sold
were those actually issued upon the conversion or exchange of such Convertible
Securities, and that they were issued or sold for the consideration actually
received by the Company upon such conversion or exchange, plus the
consideration, if any, actually received by the Company for the issue or sale of
such Convertible Securities as were actually converted or exchanged.

 

(iii)          Upon any issuance or sale for a consideration other than cash, or
a consideration part of which is other than cash, of any New Securities or
Convertible Securities or any rights, warrants or options to subscribe for,
purchase or otherwise acquire any New Securities or Convertible Securities, the
amount of the consideration other than cash received by the Company shall be
deemed to be the fair value of such consideration as determined in good faith by
the Board.  In case any New Securities or Convertible Securities or any rights,
warrants or options to subscribe for, purchase or otherwise acquire any New
Securities or Convertible Securities shall be issued or sold together with other
stock or securities or other assets of the Company for a consideration which
covers two or more thereof, the consideration for the issue or sale of such New
Securities or Convertible Securities or such rights, warrants or options shall
be deemed to be the portion of such consideration allocated thereto in good
faith by the Board.

 

(d)           Definitions.  For purposes of this Note:

 

(i)            “Board” means the Board of Directors of the Company.

 

(ii)           “Convertible Securities” shall mean evidences of indebtedness,
shares of stock or other securities that are at any time, directly or
indirectly, convertible into or exchangeable for New Securities.

 

(iii)          “New Securities” shall mean equity securities of the Company,
whether now authorized or not, or rights, options, or warrants to purchase said
equity securities, or securities of any type whatsoever that are, or may become,
convertible into or exchangeable into or exercisable for said equity securities,

 

--------------------------------------------------------------------------------


 

other than (i) shares of Common Stock or options or other rights to acquire such
Common Stock issued to employees, consultants, officers or directors of the
Company pursuant to any stock option plan or other compensatory arrangement
approved by the Board; (ii) shares of Common Stock issued by the Company in a
firm commitment underwritten public offering pursuant to a registration under
the Securities Act of 1933, as amended; (iii) the issuance of securities
pursuant to the acquisition of another business entity or business segment of
any such entity by the Company by merger, purchase of all or substantially all
the assets or other reorganization whereby the Company will own greater than 50%
of the voting power of such business entity or business segment of any such
entity, if such issuance is approved by the Board; (iv) securities issued in
connection with any stock split, stock dividend or recapitalization of the
Company; (v) securities issued in the future in connection with the transactions
contemplated by the Loan Agreement, or (vi) securities issued upon exercise or
conversion of any option, warrant or other convertible security outstanding as
of the date hereof.

 

(iv)          “Person” shall mean any natural person, company, corporation,
limited liability company, general partnership, limited partnership, trust,
proprietorship, joint venture, business organization or governmental entity.

 

(e)           Calculations.  All calculations under this Section 4 shall be made
to the nearest cent.  The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.

 

(f)            Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 4, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Note and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Conversion Price, describing the transactions giving rise to such adjustments
and showing in detail the facts upon which such adjustment is based.  Upon
written request, the Company will promptly deliver a copy of each such
certificate to the Holder.

 

(g)           Notice of Corporate Events.  If, while this Note remains
outstanding, the Company (i) declares a dividend or any other distribution of
cash, securities or other property in respect of its Common Stock, including
without limitation any granting of rights or warrants to subscribe for or
purchase any capital stock of the Company, (ii) authorizes or approves, enters
into any agreement contemplating or solicits stockholder approval for any
Fundamental Transaction or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then the Company shall
deliver to the Holder a notice describing the material terms and conditions of
such transaction (but only to the extent such disclosure would not result in the
dissemination of material, non-public information to the Holder) at least 10
calendar days prior to the applicable record or effective date on which a Person
would need to hold Common Stock in order to participate in or vote with

 

--------------------------------------------------------------------------------


 

respect to such transaction, and the Company will take all steps reasonably
necessary in order to insure that the Holder is given the practical opportunity
to convert this Note prior to such time so as to participate in or vote with
respect to such transaction; provided, however, that the failure to deliver such
notice or any defect therein shall not affect the validity of the corporate
action required to be described in such notice.

 

5.             Events of Default.  Any default in the payment or performance of
any obligation under this Note, or any defined “Event of Default” under the Loan
Agreement, shall constitute an “Event of Default” under this Note.

 

6.             Remedies Upon Events of Default.  Upon the occurrence of an Event
of Default, the Holder may exercise such rights and remedies in accordance with,
and as permitted under, the Credit Agreement.

 

7.             Investment Intent.  The Holder adopts and agrees to be bound by
Section 2.9(a) if the Investor Rights Agreement of even date herewith between
the Company and Holder, the terms of which are incorporated herein by reference.

 

8.             Successors or Assigns. The Borrowers and Holder agree that all of
the terms of this Note shall be binding on their respective successors and
assigns, and that the term “Borrowers” and the term “Holder” as used herein
shall be deemed to include, for all purposes, the respective designees,
successors, assigns, heirs, executors and administrators.

 

9.             Presentment.  The Borrowers hereby waive presentment for payment,
notice of dishonor, protest and notice of protest and, in the event of default
hereunder.  The Borrowers agree to be jointly and severally liable for and to
pay all costs of collection, including reasonable attorneys’ fees.

 

IN WITNESS WHEREOF, each Borrower has caused this Note to be executed on its
behalf by its duly authorized officer on the day and year first above written.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GRANITE CITY RESTAURANT

 

OPERATIONS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

To:          Granite City Food & Brewery Ltd.

 

NOTICE OF CONVERSION OF PROMISSORY NOTE —

 

To be Completed and Signed by the Registered Holder to Convert Promissory Note

 

The undersigned is the Holder named in the original Promissory Note (the “Note”)
attached hereto in the original principal amount of $                   and
dated                     , 2009 made payable by Granite City Food & Brewery
Ltd. (the “Company”) and Granite City Restaurant Operations, Inc. (“GCROI”, and
together with the Company, the “Borrowers”) to the Holder.  The Holder hereby
irrevocably elects to exercise its rights to convert $                       in
principal amount of the Note and $                   of interest accrued to date
into                      shares of the Company’s common stock, $0.01 par value
per share, at a conversion price of $                     per share, and
requests that stock certificates for such shares shall be issued in the name of

 

 

 

 

 

 

 

(Print Name)

 

Please insert social security

 

 

or other identifying number

 

 

of registered Holder of Note:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

Signature*

 

--------------------------------------------------------------------------------

*The signature on the Notice of Conversion of Promissory Note must exactly
correspond to the name as written upon the face of the Note in every particular
without alteration or any change whatsoever.  When signing on behalf of a
corporation, partnership, trust of other entity, please indicate your
position(s) and title(s) with such entity.  If the Note is registered in the
name of more than one Holder, all Holders must sign.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF WARRANT

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.

 

GRANITE CITY FOOD & BREWERY LTD.
FORM OF
WARRANT

 

Warrant No. 2009-BL-

 

Original Issue Date: March 30, 2009

 

Pursuant to the terms of a Loan Agreement of even date (the “Loan Agreement”),
Granite City Food & Brewery Ltd., a Minnesota corporation (the “Company”),
hereby certifies that, for value received,
                                                       or its registered assigns
(the “Holder”), is entitled to purchase from the Company up to a total of One
Hundred Sixty Thousand (160,000) shares of Common Stock (each such share, a
“Warrant Share” and all such shares, the “Warrant Shares”), at any time and from
time to time from and after the six month anniversary of  the Original Issue
Date and until 5:30 p.m., Minneapolis time on the fifth anniversary of the
Original Issue Date (the “Expiration Date”), and subject to the following terms
and conditions:

 

1.             Definitions.  As used in this Warrant, the following terms shall
have the respective definitions set forth in this Section 1.  Capitalized terms
that are used and not defined in this Warrant that are defined in the Loan
Agreement (as defined below) shall have the respective definitions set forth in
the Loan Agreement.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday in the United States or a day on which banking
institutions in the State of Minnesota are authorized or required by law or
other government action to close.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereafter be reclassified.

 

--------------------------------------------------------------------------------


 

“Convertible Securities” shall mean evidences of indebtedness, shares of stock
or other securities that are at any time, directly or indirectly, convertible
into or exchangeable for New Securities.

 

“Exercise Price” means $0.25267 per share, subject to adjustment in accordance
with Section 9.

 

“Loan Agreement” means the Loan Agreement, dated March 30, 2009, to which the
Company and the original Holder are parties.

 

“Minnesota Courts” means the state and federal courts sitting in the City of
Minneapolis, State of Minnesota.

 

“New Securities” shall mean equity securities of the Company, whether now
authorized or not, or rights, options, or warrants to purchase said equity
securities, or securities of any type whatsoever that are, or may become,
convertible into or exchangeable into or exercisable for said equity securities,
other than (i) shares of Common Stock or options or other rights to acquire such
Common Stock issued to employees, consultants, officers or directors of the
Company pursuant to any stock option plan or other compensatory arrangement
approved by the Board; (ii) shares of Common Stock issued by the Company in a
firm commitment underwritten public offering pursuant to a registration under
the Securities Act of 1933, as amended; (iii) the issuance of securities
pursuant to the acquisition of another business entity or business segment of
any such entity by the Company by merger, purchase of all or substantially all
the assets or other reorganization whereby the Company will own greater than 50%
of the voting power of such business entity or business segment of any such
entity, if such issuance is approved by the Board; (iv) securities issued in
connection with any stock split, stock dividend or recapitalization of the
Company; (v) securities issued in the future in connection with the transactions
contemplated by the Loan Agreement, or (vi) securities issued upon exercise or
conversion of any option, warrant or other convertible security outstanding as
of the date hereof.

 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant.

 

“Person” shall mean any natural person, company, corporation, limited liability
company, general partnership, limited partnership, trust, proprietorship, joint
venture, business organization or governmental entity.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a trading
market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a trading market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any trading
market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

2

--------------------------------------------------------------------------------


 

2.             Registration of Warrant.  The Company shall register this Warrant
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

3.             Registration of Transfers.  The Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Form of Assignment attached hereto duly completed and
signed, to the Company at its address specified herein.  Upon any such
registration or transfer, a new Warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new Warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder.  The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.

 

4.             Exercise and Duration of Warrants.  This Warrant shall be
exercisable by the registered Holder at any time and from time to time on or
after the six month anniversary of the Original Issue Date through and including
the Expiration Date.  At 5:30 p.m., Minneapolis time on the Expiration Date, the
portion of this Warrant not exercised prior thereto shall be and become void and
of no value.

 

5.             Delivery of Warrant Shares.

 

(a)           To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant is being exercised.  Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company (with the attached Warrant
Shares Exercise Log) at its address for notice set forth herein and upon payment
of the Exercise Price multiplied by the number of Warrant Shares that the Holder
intends to purchase hereunder, the Company shall promptly (but in no event later
than three Trading Days after the Date of Exercise (as defined herein)) issue
and deliver to the Holder, a certificate for the Warrant Shares issuable upon
such exercise, which, if eligible for sale under Rule 144 without volume
restrictions, shall be free of restrictive legends.  The Company shall, upon
request of the Holder and subsequent to the date on which a registration
statement covering the resale of the Warrant Shares has been declared effective
by the Securities and Exchange Commission, use its reasonable best efforts to
deliver Warrant Shares hereunder electronically through the Depository Trust
Corporation or another established clearing corporation performing similar
functions, if available, provided, that, the Company may, but will not be
required to change its transfer agent if its current transfer agent cannot
deliver Warrant Shares electronically through the Depository Trust Corporation. 
A “Date of Exercise” means the date on which the Holder shall have delivered to
the Company: (i) the Exercise Notice (with the Warrant Exercise Log attached to
it), appropriately completed and duly signed and (ii) if such Holder is not
utilizing the cashless exercise provisions set forth in this Warrant, payment of
the Exercise Price for the number of Warrant Shares so indicated by the Holder
to be purchased.

 

3

--------------------------------------------------------------------------------


 

(b)           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. 
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing Warrant Shares
upon exercise of the Warrant as required pursuant to the terms hereof.

 

6.             Charges, Taxes and Expenses.  Issuance and delivery of Warrant
Shares upon exercise of this Warrant shall be made without charge to the Holder
for any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder.  The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.

 

7.             Replacement of Warrant.  If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity (which shall not include a surety bond), if
requested.  Applicants for a New Warrant under such circumstances shall also
comply with such other reasonable regulations and procedures and pay such other
reasonable third-party costs as the Company may prescribe.  If a New Warrant is
requested as a result of a mutilation of this Warrant, then the Holder shall
deliver such mutilated Warrant to the Company as a condition precedent to the
Company’s obligation to issue the New Warrant.

 

8.             Reservation of Warrant Shares.  The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of this Warrant as
herein provided, the number of Warrant Shares which are then issuable and
deliverable upon the exercise of this entire Warrant, free from preemptive
rights or any other contingent purchase rights of Persons other than the Holder
(taking into account the adjustments and restrictions of Section 9). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable.

 

4

--------------------------------------------------------------------------------


 

9.             Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.

 

(a)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b)           Fundamental Transactions.  If, at any time while this Warrant is
outstanding, (1) the Company effects any merger or consolidation of the Company
with or into another Person in which the Company is not the survivor, (2) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (3) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (4) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (other than as a result of a subdivision or combination of shares of
Common Stock covered by Section 9(a) above) (in any such case, a “Fundamental
Transaction”), then the Holder shall have the right thereafter to receive, upon
exercise of this Warrant, the same amount and kind of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of the number of Warrant Shares then issuable upon
exercise in full of this Warrant without regard to any limitations on exercise
contained herein (the “Alternate Consideration”).  For purposes of any such
exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration.  If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following or concurrent with such Fundamental Transaction.  The terms of
any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this paragraph (b) and insuring that the Warrant

 

5

--------------------------------------------------------------------------------


 

(or any such replacement security) will be similarly adjusted upon any
subsequent transaction analogous to a Fundamental Transaction.

 

(c)           Subsequent Equity Sales.

 

(i)            Subject to the limitations set forth below, if the Company at any
time while this Warrant is outstanding, shall issue or sell any New Securities
(including any Convertible Securities) at a price per share less than the
Exercise Price then in effect, then and in each such case thereafter, the then
applicable Exercise Price shall be reduced to an adjusted Exercise Price as of
the opening of business on the date of such issue or sale, determined by
multiplying such applicable Exercise Price by a fraction, the numerator of which
shall be the number of shares of Common Stock outstanding immediately prior to
such issuance plus the number of shares of Common Stock which the aggregate
consideration received by the Company for the total number of New Securities so
issued would purchase at such Exercise Price in effect immediately prior to such
issuance, and the denominator of which shall be the sum of the number of shares
of Common Stock outstanding immediately prior to such issuance plus the number
of  such New Securities so issued.  Such adjustment shall be made whenever such
Common Stock or Common Stock Equivalents are issued.  For purposes of adjusting
the Exercise Price under this Section 9(c)(i), Common Stock outstanding shall
include all shares of Common Stock actually issued and outstanding and shares of
Common Stock issuable upon conversion of Convertible Securities actually issued
and outstanding.

 

(ii)           If at any time while this Warrant is outstanding, the Company
shall issue or sell any Convertible Securities, there shall be determined as of
the date of issue the conversion or exercise price per share for which New
Securities are issuable upon the conversion or exchange thereof, such
determination to be made by dividing (X) the total amount received or receivable
by the Company as consideration for the issue or sale of such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Company upon the conversion or exchange thereof, by (Y) the
maximum number of New Securities issuable upon conversion or exchange of all of
such Convertible Securities; and such issue or sale shall be deemed to be an
issue or sale for cash (as of the date of issue or sale of such Convertible
Securities) of such maximum number of New Securities at the price per share so
determined.  If such Convertible Securities shall by their terms provide for an
increase or increases, with the passage of time, in the amount of additional
consideration, if any, payable to the Company, or in the rate of exchange, upon
the conversion or exchange thereof the adjusted Exercise Price shall, forthwith
upon any such increase becoming effective, be readjusted (but to no greater
extent than originally adjusted) to reflect the same. If any rights of
conversion or exchange evidenced by such Convertible Securities shall expire
without having been exercised, any adjusted Exercise Price shall forthwith be
readjusted to be the adjusted Exercise Price which would have been in effect had
an adjustment been made on the basis that the only New Securities issued or sold
were those actually issued upon the

 

6

--------------------------------------------------------------------------------


 

conversion or exchange of such Convertible Securities, and that they were issued
or sold for the consideration actually received by the Company upon such
conversion or exchange, plus the consideration, if any, actually received by the
Company for the issue or sale of such Convertible Securities as were actually
converted or exchanged.

 

(iii)          Upon any issuance or sale for a consideration other than cash, or
a consideration part of which is other than cash, of any New Securities or
Convertible Securities or any rights, warrants or options to subscribe for,
purchase or otherwise acquire any New Securities or Convertible Securities, the
amount of the consideration other than cash received by the Company shall be
deemed to be the fair value of such consideration as determined in good faith by
the Board.  In case any New Securities or Convertible Securities or any rights,
warrants or options to subscribe for, purchase or otherwise acquire any New
Securities or Convertible Securities shall be issued or sold together with other
stock or securities or other assets of the Company for a consideration which
covers two or more thereof, the consideration for the issue or sale of such New
Securities or Convertible Securities or such rights, warrants or options shall
be deemed to be the portion of such consideration allocated thereto in good
faith by the Board.

 

(iv)          Notwithstanding the foregoing, the number of Warrant Shares
issuable (inclusive of all anti-dilution adjustments applicable to such
securities), when combined with the aggregate number of Conversion Shares
previously issued upon conversion of the Notes and the aggregate number of
Warrant Shares previously issued upon exercise of the Warrants, may not, in the
absence of approval by the Company’s shareholders, equal or exceed 19.9% of the
number of shares of Common Stock issued and outstanding immediately prior to the
effective date of the Loan Agreement.  If any adjustments made pursuant to this
Section 9(c) would otherwise result in Warrant Shares issuable in excess of the
limitation set forth in the immediately preceding sentence (the “Excess
Adjustment”), the Company will use reasonable best efforts to prepare and file
preliminary proxy materials with the Securities and Exchange Commission and hold
a meeting of its shareholders for the purpose, among others, of seeking approval
of the Excess Adjustment (the “Proposal”).  In furtherance of its obligations
under this Section 9(c), the Board shall recommend to the Company’s shareholders
(and not revoke or amend such recommendation) that the shareholders vote in
favor of and approve the Proposal and shall cause the Company to use its best
efforts to solicit approval of the shareholders for the Proposal.  If the
Company’s shareholders approve the Proposal, the Company will make the Excess
Adjustment.  If the Company’s shareholders do not approve the Proposal, the
Holders hereby acknowledge that the Company will not make the Excess Adjustment
and that the Company may not otherwise compensate the Holders for the failure to
make the Excess Adjustment.

 

(d)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to Sections 9(a) hereunder, the number of Warrant
Shares that may be purchased upon exercise of this Warrant shall be increased or
decreased

 

7

--------------------------------------------------------------------------------


 

proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.

 

(e)           Calculations.  All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.

 

(f)            Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.

 

(g)           Notice of Corporate Events.  If, while this Warrant remains
outstanding, the Company (i) declares a dividend or any other distribution of
cash, securities or other property in respect of its Common Stock, including
without limitation any granting of rights or warrants to subscribe for or
purchase any capital stock of the Company, (ii) authorizes or approves, enters
into any agreement contemplating or solicits stockholder approval for any
Fundamental Transaction or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then the Company shall
deliver to the Holder a notice describing the material terms and conditions of
such transaction (but only to the extent such disclosure would not result in the
dissemination of material, non-public information to the Holder) at least 10
calendar days prior to the applicable record or effective date on which a Person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.

 

10.           Payment of Exercise Price.  The Holder may pay the Exercise Price
in one of the following manners:

 

(a)           Cash Exercise.  The Holder may deliver the Exercise Price
immediately available funds; or

 

8

--------------------------------------------------------------------------------


 

(b)           Cashless Exercise.  The Holder may, in its discretion, satisfy the
obligation to pay the Exercise Price through a “cashless exercise”, in which
event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:

 

X = Y [(A-B)/A]

 

where:

 

X = the number of Warrant Shares to be issued to the Holder.

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

A = the average of the Closing Sale Prices of the Common Stock for the five
Trading Days immediately prior to (but not including) the Exercise Date.

 

B = the Exercise Price.

 

For purposes of this Warrant, “Closing Sale Price” means, for any security as of
any date, the last trade price for such security on the principal securities
exchange or trading market for such security, or if the foregoing does not
apply, the last trade price of such security in the over-the-counter market on
the electronic bulletin board for such security, or, if no last trade price is
reported for such security, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC.  If the Closing Sale Price cannot be calculated for
a security on a particular date on any of the foregoing bases, the Closing Sale
Price of such security on such date shall be the fair market value as determined
in good faith by the Board of directors of the Company.  For purposes of
Rule 144 promulgated under the Securities Act, it is intended, understood and
acknowledged that the Warrant Shares issued in a cashless exercise transaction
shall be deemed to have been acquired by the Holder, and the holding period for
the Warrant Shares shall be deemed to have commenced, on the date this Warrant
was originally issued (provided that the Securities and Exchange Commission
continues to take the position that such treatment is proper at the time of such
exercise).

 

11.           No Fractional Shares.  N fractional shares of Warrant Shares will
be issued in connection with any exercise of this Warrant.  In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the closing price of one
Warrant Share as reported by the applicable trading market on the date of
exercise.

 

12.           Notices.  Any and all notices or other communications or
deliveries hereunder (including, without limitation, any Exercise Notice) shall
be in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section prior to 5:30 p.m.
(Minneapolis time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 5:30 p.m. (Minneapolis

 

9

--------------------------------------------------------------------------------


 

time) on any Trading Day, (iii) the Trading Day following the date of mailing,
if sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.  The addresses
for such communications shall be:  (i) if to the Company, to Granite City Food &
Brewery Ltd., Attn: Chief Financial Officer, 5402 Parkdale Drive, Suite 101,
Minneapolis, MN 55416, or to Facsimile No.: 952-215-0671 (or such other address
as the Company shall indicate in writing in accordance with this Section), or
(ii) if to the Holder, to the address or facsimile number appearing on the
Warrant Register or such other address or facsimile number as the Holder may
provide to the Company in accordance with this Section.

 

13.           Warrant Agent.  The Company shall serve as warrant agent under
this Warrant.  Upon 10 days’ notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

14.           Miscellaneous.

 

(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.  Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant.  This Warrant may be amended only
in writing signed by the Company and the Holder and, as applicable, their
successors and assigns.  Disposition of this Warrant and the Warrant Shares are
subject to the terms, conditions and restrictions of an Investor Rights
Agreement dated the Original Issue Date hereof between the Company and the
original Holder hereof, a copy of which is available from the Company upon
written request.

 

(b)           All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of Minnesota, without
regard to the principles of conflicts of law thereof.  Each party agrees that
all legal proceedings concerning the interpretations, enforcement and defense of
this Warrant and the transactions herein contemplated (“Proceedings”) (whether
brought against a party hereto or its respective Affiliates, employees or
agents) shall be commenced exclusively in the Minnesota Courts.  Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the Minnesota
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any Minnesota Court, or that
such Proceeding has been commenced in an improper or inconvenient forum.  Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such Proceeding by mailing a copy thereof via
registered or certified

 

10

--------------------------------------------------------------------------------


 

mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Warrant and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Warrant or the transactions contemplated hereby.  If either party shall
commence a Proceeding to enforce any provisions of this Warrant, then the
prevailing party in such Proceeding shall be reimbursed by the other party for
its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.

 

(c)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(d)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(e)           Prior to exercise of this Warrant, the Holder hereof shall not, by
reason of by being a Holder, be entitled to any rights of a stockholder with
respect to the Warrant Shares

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By:

 

 

 

 

 

 

Name:  James G. Gilbertson

 

 

 

 

 

Title:    Chief Financial Officer

 

12

--------------------------------------------------------------------------------


 

EXERCISE NOTICE

GRANITE CITY FOOD & BREWERY LTD.

WARRANT DATED MARCH 30, 2009

 

The undersigned Holder hereby irrevocably elects to purchase 
                           shares of Common Stock pursuant to the above
referenced Warrant.  Capitalized terms used herein and not otherwise defined
have the respective meanings set forth in the Warrant.

 

(1)           The undersigned Holder hereby exercises its right to purchase
                                   Warrant Shares pursuant to the Warrant.

 

(2)           The Holder intends that payment of the Exercise Price shall be
made as (check one):

 

 

o

“Cash Exercise” under Section 10

 

 

 

 

o

“Cashless Exercise” under Section 10

 

(3)           If the holder has elected a Cash Exercise, the holder shall pay
the sum of $                         to the Company in accordance with the terms
of the Warrant.

 

(4)           Pursuant to this Exercise Notice, the Company shall deliver to the
holder                                Warrant Shares in accordance with the
terms of the Warrant.

 

 

Dated:

 

,

 

 

Name of Holder:

 

 

 

 

 

(Print)

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)

 

13

--------------------------------------------------------------------------------


 

Warrant Shares Exercise Log

 

Date

 

Number of Warrant 
Shares Available to be 
Exercised

 

Number of Warrant Shares
Exercised

 

Number of 
Warrant Shares 
Remaining to 
be Exercised

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

GRANITE CITY FOOD & BREWERY LTD.
WARRANT ORIGINALLY ISSUED MARCH 30, 2009
WARRANT NO. 2009-BL-    

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                 the right
represented by the above-captioned Warrant to purchase                          
shares of Common Stock to which such Warrant relates and appoints
                                 attorney to transfer said right on the books of
the Company with full power of substitution in the premises.

 

Dated:

 

,

 

 

 

 

 

 

 

 

 

 

(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)

 

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT C

INVESTOR RIGHTS AGREEMENT

 

This Investor Rights Agreement (this “Agreement”) is made and entered into as of
March 30, 2009, by an among Granite City Food & Brewery Ltd., a Minnesota
corporation (the “Company”) and the several investors signatory hereto (each an
“Investor” and collectively, the “Investors”).

 

This Agreement is made pursuant to the Loan Agreement dated as of the date
hereof between the Company and each Investor (the “Loan Agreement”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

 


1.                                       DEFINITIONS.  CAPITALIZED TERMS USED
HEREIN WITHOUT DEFINITION SHALL HAVE THE MEANINGS GIVEN THERETO IN THE LOAN
AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT:


 


1.1.                              THE TERM “AFFILIATE” MEANS ANY PERSON WHICH
CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH ANY OTHER PERSON OR
PERSONS.  FOR THE PURPOSES OF THIS DEFINITION, “CONTROL” HAS THE MEANING
SPECIFIED AS OF THE DATE OF THIS AGREEMENT FOR THAT WORD IN RULE 405 PROMULGATED
BY THE COMMISSION UNDER THE SECURITIES ACT.


 


1.2.                              THE TERM “BOARD” MEANS THE BOARD OF DIRECTORS
OF THE COMPANY.


 


1.3.                              THE TERM “COMMON STOCK” SHALL MEAN SHARES OF
THE COMPANY’S COMMON STOCK, PAR VALUE $0.01 PER SHARE.


 


1.4.                              THE TERM “CONVERSION SHARES” MEANS THE SHARES
OF COMMON STOCK ISSUED OR ISSUABLE UPON CONVERSION OF THE NOTES (WITHOUT GIVING
EFFECT TO ANY LIMITATIONS ON CONVERSION SET FORTH IN THE NOTES).


 


1.5.                              THE TERM “EXCHANGE ACT” SHALL MEAN THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.


 


1.6.                              THE TERM “FORM S-3” MEANS SUCH FORM UNDER THE
SECURITIES ACT AS IN EFFECT ON THE DATE HEREOF OR ANY REGISTRATION FORM UNDER
THE SECURITIES ACT SUBSEQUENTLY ADOPTED BY THE SEC WHICH PERMITS INCLUSION OR
INCORPORATION OF SUBSTANTIAL INFORMATION BY REFERENCE TO OTHER DOCUMENTS FILED
BY THE COMPANY WITH THE SEC.


 


1.7.                              THE TERM “GAAP” SHALL MEAN GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES.


 


1.8.                              THE TERM “HOLDER” MEANS ANY PERSON OWNING OR
HAVING THE RIGHT TO ACQUIRE REGISTRABLE SECURITIES OR ANY ASSIGNEE THEREOF WHO
HAS BECOME A PARTY TO THIS AGREEMENT IN ACCORDANCE WITH SECTION 2.10 HEREOF.


 


1.9.                              THE TERM “NEW SECURITIES” SHALL MEAN COMMON
STOCK OF THE COMPANY, WHETHER NOW AUTHORIZED OR NOT, OR RIGHTS, OPTIONS, OR
WARRANTS TO PURCHASE SAID EQUITY

 

1

--------------------------------------------------------------------------------


 


SECURITIES, OR SECURITIES OF ANY TYPE WHATSOEVER THAT ARE, OR MAY BECOME,
CONVERTIBLE INTO OR EXCHANGEABLE INTO OR EXERCISABLE FOR SAID EQUITY SECURITIES.


 


1.10.                        THE TERM “NOTES” MEANS ANY OF THOSE CERTAIN
CONVERTIBLE PROMISSORY NOTES ISSUED BY COMPANY TO THE INVESTORS PURSUANT TO THE
LOAN AGREEMENT.


 


1.11.                        THE TERM “REGISTER,” “REGISTERED,” AND
“REGISTRATION” REFER TO A REGISTRATION EFFECTED BY PREPARING AND FILING A
REGISTRATION STATEMENT OR SIMILAR DOCUMENT IN COMPLIANCE WITH THE SECURITIES ACT
AND PURSUANT TO RULE 415, AND THE DECLARATION OR ORDERING OF EFFECTIVENESS OF
SUCH REGISTRATION STATEMENT OR DOCUMENT.


 


1.12.                        “REGISTRABLE SECURITIES” MEANS ALL OF (I) THE
CONVERSION SHARES, (II) THE WARRANT SHARES ISSUED OR ISSUABLE UPON THE EXERCISE
OF THE WARRANTS, INCLUDING ANY ADDITIONAL SHARES ISSUABLE IN CONNECTION WITH ANY
ANTI-DILUTION PROVISIONS IN THE WARRANTS (WITHOUT GIVING EFFECT TO ANY
LIMITATIONS ON EXERCISE SET FORTH IN THE WARRANT), AND (III) ANY SECURITIES
ISSUED OR ISSUABLE UPON ANY STOCK SPLIT, DIVIDEND OR OTHER DISTRIBUTION,
RECAPITALIZATION OR SIMILAR EVENT; PROVIDED, THAT A HOLDER’S SECURITY SHALL
CEASE TO BE REGISTRABLE SECURITIES UPON THE EARLIEST TO OCCUR OF THE FOLLOWING: 
(A) SALE PURSUANT TO A REGISTRATION STATEMENT OR SEC RULE 144 (IN WHICH CASE,
ONLY SUCH SECURITY SOLD SHALL CEASE TO BE A REGISTRABLE SECURITY); OR (B) SUCH
SECURITY BECOMING ELIGIBLE FOR SALE BY THE HOLDER WITHOUT VOLUME RESTRICTIONS
PURSUANT TO SEC RULE 144.


 


1.13.                        THE TERM “SEC” MEANS THE SECURITIES AND EXCHANGE
COMMISSION.


 


1.14.                        THE TERM “SEC RULE 144” MEANS RULE 144 PROMULGATED
BY THE SEC UNDER THE SECURITIES ACT.


 


1.15.                        THE TERM “SEC RULE 145” MEANS RULE 145 PROMULGATED
BY THE SEC UNDER THE SECURITIES ACT.


 


1.16.                        THE TERM “SECURITIES ACT” MEANS THE SECURITIES ACT
OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


1.17.                        THE TERM “VIOLATION” MEANS LOSSES, CLAIMS, DAMAGES,
OR LIABILITIES (JOINT OR SEVERAL) TO WHICH A PARTY HERETO MAY BECOME SUBJECT
UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHER FEDERAL OR STATE LAW,
INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES, OR LIABILITIES (OR ACTIONS IN RESPECT
THEREOF) ARISE OUT OF OR ARE BASED UPON ANY OF THE FOLLOWING STATEMENTS,
OMISSIONS OR VIOLATIONS:  (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT CONTAINED IN SUCH REGISTRATION STATEMENT, INCLUDING ANY
PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN OR ANY AMENDMENTS
OR SUPPLEMENTS THERETO, (II) THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A
MATERIAL FACT REQUIRED TO BE STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, OR (III) ANY VIOLATION OR ALLEGED VIOLATION BY ANY OTHER
PARTY HERETO, OF THE SECURITIES ACT, THE EXCHANGE ACT, ANY STATE SECURITIES LAW
OR ANY RULE OR REGULATION PROMULGATED UNDER THE SECURITIES ACT, THE EXCHANGE ACT
OR ANY STATE SECURITIES LAW.


 


1.18.                        THE TERM “WARRANTS” MEANS ANY OF THOSE CERTAIN
STOCK PURCHASE WARRANTS ISSUED BY THE COMPANY TO THE INVESTORS PURSUANT TO THE
LOAN AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


1.19.                        THE TERM “WARRANT SHARES” MEANS THE SHARES OF
COMMON STOCK ISSUED OR ISSUABLE UPON EXERCISE OF THE WARRANTS, INCLUDING ANY
ADDITIONAL SHARES ISSUABLE IN CONNECTION WITH ANY ANTI-DILUTION PROVISIONS IN
THE WARRANTS (WITHOUT GIVING EFFECT TO ANY LIMITATIONS ON CONVERSION SET FORTH
IN THE WARRANTS).


 


2.               REGISTRATION RIGHTS.  THE COMPANY COVENANTS AND AGREES AS
FOLLOWS:


 


2.1.                              REQUEST FOR REGISTRATION.


 


(A)          AT ANY TIME FOLLOWING THE SIX MONTH ANNIVERSARY OF THE DATE OF THE
LOAN AGREEMENT, IF ANY HOLDER THAT OWNS, BENEFICIALLY OR OF RECORD, OR HAS THE
RIGHT TO ACQUIRE REGISTRABLE SECURITIES, SUCH HOLDER MAY DELIVER A WRITTEN
REQUEST THAT THE COMPANY FILE A REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
THEN THE COMPANY SHALL:


 

(I)                           WITHIN 10 DAYS OF THE RECEIPT OF SUCH WRITTEN
REQUEST, GIVE WRITTEN NOTICE OF SUCH REQUEST TO ALL HOLDERS THAT SUCH
REGISTRATION IS TO BE EFFECTED (THE “REGISTRATION NOTICE”);

 

(II)                        AS SOON AS PRACTICABLE, AND IN ANY EVENT WITHIN 90
DAYS OF THE RECEIPT OF SUCH REQUEST, FILE A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT COVERING ALL REGISTRABLE SECURITIES WHICH THE HOLDERS REQUEST TO
BE REGISTERED, SUBJECT TO THE LIMITATIONS OF SUBSECTION 2.1(C); AND

 

(III)                     USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE BY THE SEC AS SOON AS
PRACTICABLE.

 

Subject to Section 2.1(c), the Company shall be obligated to file only one such
registration statement pursuant to this Section 2.1.

 


(B)         IF THE HOLDERS INTEND TO DISTRIBUTE THE REGISTRABLE SECURITIES
COVERED BY ITS REQUEST BY MEANS OF AN UNDERWRITING, THEY SHALL SO ADVISE THE
COMPANY AS A PART OF ITS REQUEST MADE PURSUANT TO SUBSECTION 2.1(A). IF AN
UNDERWRITER IS WILLING TO SELL THE REGISTRABLE SECURITIES, THE UNDERWRITER WILL
BE SELECTED BY THE COMPANY AND SHALL BE REASONABLY ACCEPTABLE TO HOLDERS OF A
MAJORITY OF THE PARTICIPATING REGISTRABLE SECURITIES.  THE HOLDERS SHALL
(TOGETHER WITH THE COMPANY AS PROVIDED IN SUBSECTION 2.3(E)) ENTER INTO AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE UNDERWRITER OR UNDERWRITERS
SELECTED FOR SUCH UNDERWRITING.


 


(C)          THE COMPANY SHALL ONLY BE OBLIGATED TO PROCEED WITH FILING A
REGISTRATION STATEMENT PURSUANT TO SECTION 2.1(A) IF (I) FORM S-3 IS THEN
AVAILABLE TO COMPANY FOR PURPOSES OF REGISTERING THE OFFER AND RESALE OF
REGISTRABLE SECURITIES BY THE HOLDERS; AND (II) THE COMPANY HAS NOT PREVIOUSLY
PREPARED, FILED AND CAUSED TO BECOME EFFECTIVE ONE REGISTRATION STATEMENT ON
FORM S-3 PURSUANT TO SECTION 2.1(A); PROVIDED, HOWEVER, THAT IN THE EVENT THE
SEC INFORMS THE COMPANY THAT ALL OF THE REGISTRABLE SECURITIES CANNOT, AS A
RESULT OF THE APPLICATION OF RULE 415, BE REGISTERED FOR RESALE ON A SINGLE
REGISTRATION STATEMENT, THE COMPANY SHALL PROMPTLY (A) INFORM EACH OF THE
HOLDERS THEREOF AND USE ITS REASONABLE BEST EFFORTS TO FILE AMENDMENTS TO THE
REGISTRATION STATEMENT AS REQUIRED BY THE SEC AND/OR (B) WITHDRAW SUCH
REGISTRATION STATEMENT AND FILE A NEW REGISTRATION STATEMENT (A “NEW
REGISTRATION STATEMENT”), IN

 

3

--------------------------------------------------------------------------------


 


EITHER CASE COVERING THE MAXIMUM NUMBER OF REGISTRABLE SECURITIES PERMITTED TO
BE REGISTERED BY THE SEC ON FORM S-3.  IN THE EVENT THE COMPANY AMENDS THE
REGISTRATION STATEMENT OR FILES A NEW REGISTRATION STATEMENT, AS THE CASE MAY
BE, UNDER CLAUSES (II)(A) OR (B) ABOVE, THE COMPANY SHALL, PROVIDED THAT
FORM S-3 IS THEN AVAILABLE TO COMPANY FOR PURPOSES OF REGISTERING THE OFFER AND
RESALE OF REGISTRABLE SECURITIES BY THE HOLDERS, USE ITS COMMERCIALLY REASONABLE
EFFORTS TO FILE WITH THE SEC, AS PROMPTLY AS ALLOWED BY SEC OR STAFF GUIDANCE
PROVIDED TO THE COMPANY OR TO REGISTRANTS OF SECURITIES IN GENERAL, ONE OR MORE
REGISTRATION STATEMENTS ON FORM S-3 TO REGISTER FOR RESALE THOSE REGISTRABLE
SECURITIES THAT WERE NOT REGISTERED FOR RESALE ON THE INITIAL REGISTRATION
STATEMENT, AS AMENDED, OR THE NEW REGISTRATION STATEMENT (THE “REMAINDER
REGISTRATION STATEMENTS”).


 


(D)                                 A REGISTRATION STATEMENT SHALL NOT BE
CONSIDERED “PREPARED, FILED AND CAUSED TO BECOME EFFECTIVE” FOR PURPOSES OF THIS
SECTION 2.1(C) UNTIL SUCH TIME AS SUCH REGISTRATION STATEMENT HAS BEEN DECLARED
EFFECTIVE BY THE SEC (UNLESS THE HOLDER OR HOLDERS INITIATING SUCH REQUEST
WITHDRAWS ITS REQUEST FOR SUCH REGISTRATION (OTHER THAN AS A RESULT OF
INFORMATION CONCERNING THE BUSINESS OR FINANCIAL CONDITION OF THE COMPANY WHICH
IS MADE KNOWN TO SUCH HOLDER AFTER THE DATE ON WHICH SUCH REGISTRATION WAS
REQUESTED) AND ELECT NOT TO PAY THE REGISTRATION EXPENSES THEREFOR PURSUANT TO
SECTION 2.5).


 


(E)                                  NOTWITHSTANDING THE FOREGOING, IF THE
COMPANY SHALL FURNISH THE HOLDERS A CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY STATING THAT IN THE GOOD FAITH JUDGMENT OF THE BOARD OF
DIRECTORS OF THE COMPANY IT WOULD BE MATERIALLY DETRIMENTAL TO THE COMPANY AND
ITS SHAREHOLDERS FOR SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE OR TO
REMAIN EFFECTIVE AS LONG AS SUCH REGISTRATION STATEMENT WOULD OTHERWISE BE
REQUIRED TO REMAIN EFFECTIVE BECAUSE SUCH ACTION (X) WOULD MATERIALLY INTERFERE
WITH A SIGNIFICANT ACQUISITION, CORPORATE REORGANIZATION OR OTHER SIMILAR
TRANSACTION INVOLVING THE COMPANY, (Y) WOULD REQUIRE PREMATURE DISCLOSURE OF
MATERIAL INFORMATION THAT THE COMPANY HAS A BONA FIDE BUSINESS PURPOSE FOR
PRESERVING AS CONFIDENTIAL OR (Z) WOULD RENDER THE COMPANY UNABLE TO COMPLY WITH
REQUIREMENTS UNDER THE SECURITIES ACT OR EXCHANGE ACT, THE COMPANY SHALL HAVE
THE RIGHT TO DEFER TAKING ACTION WITH RESPECT TO SUCH FILING FOR A PERIOD OF NOT
MORE THAN NINETY (90) DAYS AFTER RECEIPT OF THE REQUEST OF THE HOLDERS.


 


2.2.                              COMPANY REGISTRATION.  IF THE COMPANY PROPOSES
TO REGISTER (INCLUDING FOR THIS PURPOSE A REGISTRATION EFFECTED BY THE COMPANY
FOR SHAREHOLDERS OTHER THAN THE HOLDERS), OR SHALL HAVE FILED A REGISTRATION
STATEMENT TO REGISTER, ANY OF ITS STOCK OR OTHER SECURITIES UNDER THE SECURITIES
ACT IN CONNECTION WITH THE PUBLIC OFFERING OF SUCH SECURITIES SOLELY FOR CASH
(OTHER THAN A REGISTRATION STATEMENT RELATING EITHER TO (I) THE SALE OF
SECURITIES TO EMPLOYEES OF THE COMPANY PURSUANT TO A STOCK OPTION, STOCK
PURCHASE OR SIMILAR PLAN; (II) AN SEC RULE 145 TRANSACTION OR A REGISTRATION ON
ANY FORM WHICH DOES NOT INCLUDE SUBSTANTIALLY THE SAME INFORMATION AS WOULD BE
REQUIRED TO BE INCLUDED IN A REGISTRATION STATEMENT COVERING THE SALE OF THE
REGISTRABLE SECURITIES; OR (III) A REGISTRATION STATEMENT FILED PURSUANT TO A
CONTRACTUAL OBLIGATION OF THE COMPANY IN EXISTENCE PRIOR TO THE DATE OF THIS
AGREEMENT, WHICH PRECLUDES THE REGISTRATION OF OTHER SECURITIES THEREIN), THE
COMPANY SHALL, AT SUCH TIME, PROMPTLY GIVE THE HOLDERS WRITTEN NOTICE OF SUCH
REGISTRATION. UPON THE WRITTEN REQUEST OF A HOLDER WHOSE REGISTRABLE SECURITIES
HAVE NOT BEEN PREVIOUSLY REGISTERED PURSUANT TO THIS AGREEMENT OR ARE NOT
INCLUDED IN A PENDING REGISTRATION STATEMENT, GIVEN WITHIN TEN (10) DAYS AFTER
MAILING OF SUCH NOTICE, THE COMPANY SHALL, SUBJECT TO THE PROVISIONS OF
SECTION 2.7, CAUSE TO BE REGISTERED UNDER

 

4

--------------------------------------------------------------------------------


 


THE SECURITIES ACT ALL OF THE REGISTRABLE SECURITIES THAT THE HOLDER HAS
REQUESTED TO BE REGISTERED.  THE COMPANY SHALL HAVE THE RIGHT TO TERMINATE OR
WITHDRAW ANY REGISTRATION INITIATED BY IT UNDER THIS SECTION 2.2 PRIOR TO THE
EFFECTIVENESS OF SUCH REGISTRATION WHETHER OR NOT HOLDERS HAVE ELECTED TO
INCLUDE SECURITIES IN SUCH REGISTRATION.  THE EXPENSES OF SUCH WITHDRAWN
REGISTRATION SHALL BE BORNE BY THE COMPANY IN ACCORDANCE WITH SECTION 2.6
HEREOF.


 


2.3.                              OBLIGATIONS OF THE COMPANY.  WHENEVER REQUIRED
UNDER THIS SECTION 2 TO EFFECT THE REGISTRATION OF ANY REGISTRABLE SECURITIES,
THE COMPANY SHALL, AS EXPEDITIOUSLY AS REASONABLY POSSIBLE,


 


(A)          PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT WITH RESPECT
TO SUCH REGISTRABLE SECURITIES AND USE ITS COMMERCIALLY REASONABLE EFFORTS TO
CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE, AND, UPON THE REQUEST OF
THE HOLDERS, KEEP SUCH REGISTRATION STATEMENT EFFECTIVE UNTIL THE DISTRIBUTION
CONTEMPLATED IN THE REGISTRATION STATEMENT HAS BEEN COMPLETED OR, IF EARLIER,
UNTIL ALL REGISTRABLE SECURITIES REGISTERED THEREON MAY BE SOLD BY THE
HOLDER(S) THEREOF WITHOUT VOLUME RESTRICTIONS UNDER SEC RULE 144;


 


(B)         PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO
SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH
REGISTRATION STATEMENT AS MAY BE NECESSARY TO COMPLY WITH THE PROVISIONS OF THE
SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT;


 


(C)          FURNISH TO THE HOLDERS SUCH NUMBERS OF COPIES OF A PROSPECTUS,
INCLUDING A PRELIMINARY PROSPECTUS, IN CONFORMITY WITH THE REQUIREMENTS OF THE
SECURITIES ACT, AND SUCH OTHER DOCUMENTS AS THEY MAY REASONABLY REQUEST IN ORDER
TO FACILITATE THE DISPOSITION OF REGISTRABLE SECURITIES OWNED BY IT;


 


(D)         USE REASONABLE EFFORTS TO REGISTER AND QUALIFY THE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR BLUE SKY
LAWS OF SUCH JURISDICTIONS AS SHALL BE REASONABLY REQUESTED BY THE HOLDERS;
PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION THEREWITH OR AS A
CONDITION THERETO TO QUALIFY TO DO BUSINESS OR TO FILE A GENERAL CONSENT TO
SERVICE OF PROCESS IN ANY SUCH STATES OR JURISDICTIONS, UNLESS THE COMPANY IS
ALREADY SUBJECT TO SERVICE IN SUCH JURISDICTION AND EXCEPT AS MAY BE REQUIRED BY
THE SECURITIES ACT;


 


(E)          IN THE EVENT OF ANY UNDERWRITTEN PUBLIC OFFERING, ENTER INTO AND
PERFORM ITS OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT, IN USUAL AND CUSTOMARY
FORM, WITH THE MANAGING UNDERWRITER OF SUCH OFFERING.  THE HOLDERS SHALL ALSO
ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER SUCH AN AGREEMENT;


 


(F)            CAUSE ALL SUCH REGISTRABLE SECURITIES REGISTERED PURSUANT TO THIS
AGREEMENT HEREUNDER TO BE LISTED ON EACH SECURITIES EXCHANGE AND TRADING SYSTEM
ON WHICH SIMILAR SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED;


 


(G)         PROVIDE A TRANSFER AGENT AND REGISTRAR FOR ALL REGISTRABLE
SECURITIES REGISTERED PURSUANT HEREUNDER AND A CUSIP NUMBER FOR ALL SUCH
REGISTRABLE SECURITIES, IN EACH CASE NOT LATER THAN THE EFFECTIVE DATE OF SUCH
REGISTRATION;

 

5

--------------------------------------------------------------------------------


 

(i)                                     use commercially reasonable efforts to
furnish, at the request of the Holders, on the date on which such Registrable
Securities are sold to the underwriter, (i) an opinion, dated such date, of the
counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and (ii) a “comfort” letter
dated such date, from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters, if any.

 


2.4.                              FURNISH INFORMATION.  IT SHALL BE A CONDITION
PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO TAKE ANY ACTION PURSUANT TO THIS
SECTION 2 WITH RESPECT TO THE REGISTRABLE SECURITIES OF ANY HOLDER THAT THE
HOLDER SHALL FURNISH TO THE COMPANY A COMPLETED QUESTIONNAIRE (THE
“QUESTIONNAIRE”) CONTAINING SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE
SECURITIES HELD BY IT, AND THE INTENDED METHOD OF DISPOSITION OF SUCH SECURITIES
AS THE COMPANY DETERMINES SHALL BE REASONABLY REQUIRED TO EFFECT THE
REGISTRATION OF THE HOLDER’S REGISTRABLE SECURITIES.


 


2.5.                              EXPENSES OF REGISTRATION.  THE COMPANY SHALL
BEAR AND PAY ALL REGISTRATION, FILING AND QUALIFICATION FEES, PRINTERS AND
ACCOUNTING FEES, FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND
REASONABLE FEES AND DISBURSEMENTS OF ONE SPECIAL COUNSEL, IF ANY, FOR THE
SELLING HOLDERS, IN ANY CASE RELATING OR APPORTIONABLE TO ANY REGISTRATION,
FILING OR QUALIFICATION OF REGISTRABLE SECURITIES WITH RESPECT TO THE
REGISTRATIONS PURSUANT TO SECTIONS 2.1, OR 2.2 HEREOF, BUT NOT THE UNDERWRITING
DISCOUNTS AND COMMISSIONS RELATING TO REGISTRABLE SECURITIES; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL NOT BE REQUIRED TO PAY FOR ANY EXPENSES OF ANY
REGISTRATION PROCEEDING BEGUN PURSUANT TO SECTION 2.1 IF THE REGISTRATION
REQUEST IS SUBSEQUENTLY WITHDRAWN AT THE REQUEST OF THE HOLDERS, UNLESS THEY
AGREE TO FORFEIT THEIR RIGHT TO ONE DEMAND REGISTRATION PURSUANT TO SECTION 2.1.


 


2.6.                              UNDERWRITING REQUIREMENTS.  IN CONNECTION WITH
ANY OFFERING INVOLVING AN UNDERWRITING OF SHARES OF THE COMPANY’S CAPITAL STOCK
PURSUANT TO SECTION 2.2, THE COMPANY SHALL NOT BE REQUIRED TO INCLUDE ANY OF THE
REGISTRABLE SECURITIES IN SUCH UNDERWRITING UNLESS THE HOLDERS ACCEPT THE TERMS
OF THE UNDERWRITING AS AGREED UPON BETWEEN THE COMPANY AND ITS UNDERWRITERS, AND
THEN ONLY IN SUCH QUANTITY AS THE UNDERWRITERS DETERMINE IN THEIR SOLE
DISCRETION WILL NOT JEOPARDIZE THE SUCCESS OF THE OFFERING BY THE COMPANY.  IF
THE TOTAL NUMBER OF SECURITIES, INCLUDING REGISTRABLE SECURITIES, REQUESTED BY
SHAREHOLDERS TO BE INCLUDED IN SUCH OFFERING EXCEEDS THE AMOUNT OF SECURITIES TO
BE SOLD OTHER THAN BY THE COMPANY THAT THE UNDERWRITERS DETERMINE IN THEIR
REASONABLE DISCRETION IS COMPATIBLE WITH THE SUCCESS OF THE OFFERING, THEN THE
COMPANY SHALL BE REQUIRED TO INCLUDE IN THE OFFERING ONLY THAT NUMBER OF SUCH
SECURITIES, INCLUDING REGISTRABLE SECURITIES, WHICH THE UNDERWRITERS AND THE
COMPANY DETERMINE IN THEIR SOLE DISCRETION WILL NOT JEOPARDIZE THE SUCCESS OF
THE OFFERING.  IN THE EVENT THAT THE UNDERWRITERS DETERMINE THAT LESS THAN ALL
OF THE REGISTRABLE SECURITIES REQUESTED TO BE REGISTERED CAN BE INCLUDED IN SUCH
OFFERING, THEN THE REGISTRABLE SECURITIES THAT ARE INCLUDED IN SUCH OFFERING
SHALL FIRST BE ALLOCATED TO THE HOLDERS, PRO RATA BASED ON THE PROPORTIONATE
NUMBER REGISTRABLE SECURITIES THEN HELD (WHETHER OR NOT SUCH HOLDERS HAVE
REQUESTED THAT ALL SUCH REGISTRABLE SECURITIES BE INCLUDED) AND THEN TO OTHER
SHAREHOLDERS HOLDING RIGHTS AS SELLING SECURITY HOLDERS.

 

6

--------------------------------------------------------------------------------


 


2.7.                              DELAY OF REGISTRATION.  THE HOLDERS SHALL NOT
HAVE ANY RIGHT TO OBTAIN OR SEEK AN INJUNCTION RESTRAINING OR OTHERWISE DELAYING
ANY REGISTRATION PURSUANT TO THIS AGREEMENT AS THE RESULT OF ANY CONTROVERSY
THAT MIGHT ARISE WITH RESPECT TO THE INTERPRETATION OR IMPLEMENTATION OF THIS
SECTION 2.


 


2.8.                              INDEMNIFICATION.  IN THE EVENT ANY REGISTRABLE
SECURITIES ARE INCLUDED IN A REGISTRATION STATEMENT UNDER THIS SECTION 2:


 


(A)          TO THE EXTENT PERMITTED BY LAW, THE COMPANY WILL INDEMNIFY AND HOLD
HARMLESS EACH HOLDER, THE PARTNERS, MEMBERS, OFFICERS, DIRECTORS AND
STOCKHOLDERS OF SUCH HOLDER, LEGAL COUNSEL AND ACCOUNTANTS FOR THE HOLDER, ANY
UNDERWRITER (AS DEFINED IN THE SECURITIES ACT) FOR SUCH HOLDER AND EACH PERSON,
IF ANY, WHO CONTROLS SUCH HOLDER OR UNDERWRITER WITHIN THE MEANING OF THE
SECURITIES ACT OR THE EXCHANGE ACT, AGAINST ANY VIOLATION AND THE COMPANY WILL
PAY TO THE HOLDER, UNDERWRITER, CONTROLLING PERSON OR OTHER AFOREMENTIONED
PERSON, ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THEM IN CONNECTION
WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY, OR
ACTION AS SUCH EXPENSES ARE INCURRED; PROVIDED, HOWEVER, THAT THE INDEMNITY
AGREEMENT CONTAINED IN THIS SUBSECTION 2.8(A) SHALL NOT APPLY TO AMOUNTS PAID IN
SETTLEMENT OF ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY, OR ACTION IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF THE COMPANY (WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD), NOR SHALL THE COMPANY BE LIABLE IN ANY SUCH CASE
FOR ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY, OR ACTION TO THE EXTENT THAT IT
ARISES OUT OF OR IS BASED UPON A VIOLATION WHICH OCCURS IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED EXPRESSLY FOR USE IN CONNECTION
WITH SUCH REGISTRATION BY THE HOLDER OR ANY UNDERWRITER, CONTROLLING PERSON OR
OTHER AFOREMENTIONED PERSON.


 


(B)         TO THE EXTENT PERMITTED BY LAW, EACH HOLDER WILL SEVERALLY AND NOT
JOINTLY INDEMNIFY AND HOLD HARMLESS THE COMPANY, EACH OF ITS DIRECTORS, EACH OF
ITS OFFICERS WHO HAS SIGNED THE REGISTRATION STATEMENT, EACH PERSON, IF ANY, WHO
CONTROLS THE COMPANY WITHIN THE MEANING OF THE SECURITIES ACT, LEGAL COUNSEL AND
ACCOUNTANTS FOR THE COMPANY, ANY UNDERWRITER, ANY OTHER HOLDER SELLING
SECURITIES IN SUCH REGISTRATION STATEMENT AND ANY CONTROLLING PERSON OF ANY SUCH
UNDERWRITER OR OTHER HOLDER, AGAINST ANY LOSSES, CLAIMS, DAMAGES, OR LIABILITIES
(JOINT OR SEVERAL) TO WHICH ANY OF THE FOREGOING PERSONS MAY BECOME SUBJECT,
UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHER FEDERAL OR STATE LAW,
INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES, OR LIABILITIES (OR ACTIONS IN RESPECT
THERETO) ARISE OUT OF OR ARE BASED UPON ANY VIOLATION, IN EACH CASE TO THE
EXTENT (AND ONLY TO THE EXTENT) THAT SUCH VIOLATION OCCURS IN RELIANCE UPON AND
IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED BY THE HOLDER EXPRESSLY FOR USE
IN CONNECTION WITH SUCH REGISTRATION; AND THE HOLDER WILL PAY, ANY LEGAL OR
OTHER EXPENSES REASONABLY INCURRED BY ANY PERSON INTENDED TO BE INDEMNIFIED
PURSUANT TO THIS SUBSECTION 2.8(B), IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY, OR ACTION; PROVIDED, HOWEVER,
THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS SUBSECTION 2.8(B) SHALL NOT APPLY
TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR
ACTION IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF THE HOLDER; WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED, FURTHER, THAT, IN NO EVENT
SHALL ANY INDEMNITY UNDER THIS SUBSECTION 2.8(B) EXCEED THE NET PROCEEDS FROM
THE OFFERING RECEIVED BY SUCH HOLDER, EXCEPT IN THE CASE OF FRAUD OR WILLFUL
MISCONDUCT BY THE HOLDER.

 

7

--------------------------------------------------------------------------------



 


(C)          PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS
SECTION 2.8 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION (INCLUDING ANY
GOVERNMENTAL ACTION), SUCH INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT THEREOF
IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 2.8, DELIVER TO
THE INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF AND THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE EXTENT
THE INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY
SIMILARLY NOTICED, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL MUTUALLY
SATISFACTORY TO THE PARTIES; PROVIDED, HOWEVER, THAT AN INDEMNIFIED PARTY
(TOGETHER WITH ALL OTHER INDEMNIFIED PARTIES WHICH MAY BE REPRESENTED WITHOUT
CONFLICT BY ONE COUNSEL) SHALL HAVE THE RIGHT TO RETAIN ONE SEPARATE COUNSEL,
WITH THE FEES AND EXPENSES TO BE PAID BY THE INDEMNIFYING PARTY, IF
REPRESENTATION OF SUCH INDEMNIFIED PARTY BY THE COUNSEL RETAINED BY THE
INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING
INTERESTS BETWEEN SUCH INDEMNIFIED PARTY AND ANY OTHER PARTY REPRESENTED BY SUCH
COUNSEL IN SUCH PROCEEDING.


 


(D)         IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION TO JOINT
LIABILITY UNDER THE SECURITIES ACT IN ANY CASE IN WHICH EITHER (I) A HOLDER, OR
ANY CONTROLLING PERSON OF THE HOLDER, MAKES A CLAIM FOR INDEMNIFICATION PURSUANT
TO THIS SECTION 2.8 BUT IT IS JUDICIALLY DETERMINED (BY THE ENTRY OF A FINAL
JUDGMENT OR DECREE BY A COURT OF COMPETENT JURISDICTION AND THE EXPIRATION OF
TIME TO APPEAL OR THE DENIAL OF THE LAST RIGHT OF APPEAL) THAT SUCH
INDEMNIFICATION MAY NOT BE ENFORCED IN SUCH CASE NOTWITHSTANDING THE FACT THAT
THIS SECTION 2.8 PROVIDES FOR INDEMNIFICATION IN SUCH CASE, OR (II) CONTRIBUTION
UNDER THE SECURITIES ACT MAY BE REQUIRED ON THE PART OF A HOLDER OR ANY SUCH
CONTROLLING PERSON IN CIRCUMSTANCES FOR WHICH INDEMNIFICATION IS PROVIDED UNDER
THIS SECTION 2.8, THEN, AND IN EACH SUCH CASE, THE COMPANY AND THE HOLDER WILL
CONTRIBUTE TO THE AGGREGATE LOSSES, CLAIMS, DAMAGES OR LIABILITIES TO WHICH THEY
MAY BE SUBJECT (AFTER CONTRIBUTION FROM OTHERS) IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY ON THE ONE
HAND AND OF THE INDEMNIFIED PARTY ON THE OTHER IN CONNECTION WITH THE STATEMENTS
OR OMISSIONS THAT RESULTED IN SUCH LOSS, LIABILITY, CLAIM, DAMAGE, OR EXPENSE AS
WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF THE
INDEMNIFYING PARTY AND OF THE INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE
TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT
RELATES TO INFORMATION SUPPLIED BY THE INDEMNIFYING PARTY OR BY THE INDEMNIFIED
PARTY AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION, AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION; PROVIDED HOWEVER,
THAT, IN ANY SUCH CASE, (I) A HOLDER WILL NOT BE REQUIRED TO CONTRIBUTE ANY
AMOUNT IN EXCESS OF THE PUBLIC OFFERING PRICE OF ALL SUCH REGISTRABLE SECURITIES
OFFERED AND SOLD PURSUANT TO SUCH REGISTRATION STATEMENT, AND (II) NO PERSON OR
ENTITY GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) WILL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON OR ENTITY WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


 


(E)          NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT THE PROVISIONS ON
INDEMNIFICATION AND CONTRIBUTION CONTAINED IN THE UNDERWRITING AGREEMENT ENTERED
INTO IN CONNECTION WITH THE UNDERWRITTEN PUBLIC OFFERING ARE IN CONFLICT WITH
THE FOREGOING PROVISIONS, THE PROVISIONS IN THE UNDERWRITING AGREEMENT SHALL
CONTROL.


 


(F)            UNLESS OTHERWISE SUPERCEDED BY AN UNDERWRITING AGREEMENT ENTERED
INTO IN CONNECTION WITH THE UNDERWRITTEN PUBLIC OFFERING, THE OBLIGATIONS OF THE
COMPANY AND THE HOLDERS UNDER THIS SECTION 2.8 SHALL SURVIVE THE COMPLETION OF
ANY OFFERING OF REGISTRABLE

 

8

--------------------------------------------------------------------------------


 


SECURITIES IN A REGISTRATION STATEMENT UNDER THIS SECTION 2, AND OTHERWISE AND
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


2.9.                              TRANSFER OF SHARES AFTER REGISTRATION;
SUSPENSION.  THE RIGHTS SET FORTH IN THIS SECTION 2 SHALL TERMINATE AS TO ANY
HOLDER, WHEN THE REGISTRABLE SECURITIES HELD BY SUCH HOLDER COULD BE SOLD
WITHOUT VOLUME RESTRICTIONS UNDER SEC RULE 144.


 


(A)          EACH HOLDER AGREES THAT IT WILL NOT EFFECT ANY DISPOSITION OF THE
REGISTRABLE SECURITIES THAT WOULD CONSTITUTE A SALE WITHIN THE MEANING OF THE
SECURITIES ACT EXCEPT AS CONTEMPLATED IN THE REGISTRATION STATEMENT REFERRED TO
HEREIN, OR AS OTHERWISE PERMITTED BY LAW, AND THAT IT WILL PROMPTLY NOTIFY THE
COMPANY OF ANY CHANGE IN ANY INFORMATION IN ITS QUESTIONNAIRE UNTIL SUCH TIME AS
SUCH HOLDER HAS SOLD ALL OF ITS REGISTRABLE SECURITIES OR UNTIL THE COMPANY IS
NO LONGER REQUIRED TO KEEP THE REGISTRATION STATEMENT EFFECTIVE.  PRIOR TO ANY
PROPOSED TRANSFER OF ANY REGISTRABLE SECURITIES OTHER THAN PURSUANT TO THE
REGISTRATION STATEMENT OR RULE 144, THE HOLDER PROPOSING TO MAKE SUCH TRANSFER
SHALL GIVE WRITTEN NOTICE TO THE COMPANY OF SUCH HOLDER’S INTENTION TO EFFECT
SUCH TRANSFER, WHICH NOTICE SHALL SET FORTH THE DATE OF SUCH PROPOSED TRANSFER. 
SUCH HOLDER ALSO SHALL FURNISH TO THE COMPANY (I) A WRITTEN AGREEMENT BY THE
PROPOSED TRANSFEREE THAT IT IS TAKING AND HOLDING THE SAME SUBJECT TO THE TERMS
AND CONDITIONS SPECIFIED IN THIS AGREEMENT AND (II) A WRITTEN OPINION OF SUCH
HOLDER’S COUNSEL, IN A FORM REASONABLY SATISFACTORY TO THE COMPANY, TO THE
EFFECT THAT THE PROPOSED TRANSFER MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE
SECURITIES ACT.


 


(B)         EXCEPT IN THE EVENT THAT PARAGRAPH (C) BELOW APPLIES, THE COMPANY
SHALL:


 

(I)                  IF IT DEEMS NECESSARY, PREPARE AND FILE FROM TIME TO TIME
WITH THE SEC ONE OR MORE POST-EFFECTIVE AMENDMENTS TO THE REGISTRATION STATEMENT
OR SUPPLEMENTS TO THE RELATED PROSPECTUS SO THAT SUCH REGISTRATION STATEMENT
WILL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, AND SO THAT, AS THEREAFTER DELIVERED TO PURCHASERS OF
THE REGISTRABLE SECURITIES BEING SOLD THEREUNDER, SUCH PROSPECTUS WILL NOT
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; AND

 

(II)               AS SOON AS PRACTICABLE PROVIDE TO EACH HOLDER COPIES OF ANY
DOCUMENTS FILED PURSUANT TO THE PRECEDING SECTION 2.09(B)(1).

 


(C)          SUBJECT TO PARAGRAPH (D) BELOW, IN THE EVENT OF:


 

(I)                  ANY REQUEST BY THE SEC OR ANY OTHER FEDERAL GOVERNMENTAL
AUTHORITY DURING ANY EFFECTIVENESS PERIOD FOR AMENDMENTS OR SUPPLEMENTS TO THE
REGISTRATION STATEMENT OR RELATED PROSPECTUS OR FOR ADDITIONAL INFORMATION;

 

(II)               THE ISSUANCE BY THE SEC OR ANY OTHER FEDERAL OR STATE
GOVERNMENTAL AUTHORITY OF ANY STOP ORDER SUSPECTING THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT OR THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE; OR

 

9

--------------------------------------------------------------------------------


 

(III)            ANY EVENT OR CIRCUMSTANCE WHICH NECESSITATES THE MAKING OF ANY
CHANGES IN THE REGISTRATION STATEMENT OR PROSPECTUS SO THAT, IN THE CASE OF THE
REGISTRATION STATEMENT, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR ANY OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND THAT IN THE CASE OF
THE PROSPECTUS, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
ANY OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING, THE COMPANY SHALL PROMPTLY DELIVER A CERTIFICATE
IN WRITING TO EACH HOLDER (THE “SUSPENSION NOTICE”) TO THE EFFECT OF THE
FOREGOING AND, UPON RECEIPT OF SUCH SUSPENSION NOTICE, SUCH HOLDER WILL REFRAIN
FROM SELLING ANY SHARES COVERED THEREBY PURSUANT TO SUCH REGISTRATION STATEMENT
(A “SUSPENSION”) UNTIL SUCH HOLDER RECEIVES FROM THE COMPANY COPIES OF A
SUPPLEMENTED OR AMENDED PROSPECTUS PREPARED AND FILED BY THE COMPANY, OR UNTIL
IT IS ADVISED IN WRITING BY THE COMPANY THAT THE CURRENT PROSPECTUS MAY BE
USED.  IN THE EVENT OF ANY SUSPENSION, THE COMPANY WILL USE ITS COMMERCIALLY
REASONABLE BEST EFFORTS TO CAUSE THE USE OF THE PROSPECTUS SO SUSPENDED TO BE
RESUMED AS SOON AS PRACTICABLE AFTER DELIVERY OF A SUSPENSION NOTICE TO THE
HOLDER, AND THE COMPANY SHALL AS SOON AS PRACTICABLE PROVIDE EACH HOLDER WITH
COPIES OF ANY SUPPLEMENTED OR AMENDED PROSPECTUS OR, AS THE CASE MAY BE, ADVISE
EACH HOLDER IN WRITING THAT THE CURRENT PROSPECTUS MAY BE USED.

 


(D)         NOTWITHSTANDING THE FOREGOING PARAGRAPHS OF THIS SECTION 2.09, THE
COMPANY SHALL USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO ENSURE THAT EACH
HOLDER SHALL NOT BE PROHIBITED FROM SELLING REGISTRABLE SECURITIES UNDER THE
REGISTRATION STATEMENT AS A RESULT OF SUSPENSIONS OF NOT MORE THAN 30 DAYS IN
THE AGGREGATE DURING ANY 12 MONTH PERIOD.


 


2.10.                        TERMINATION OF REGISTRATION RIGHTS.   THE RIGHTS
SET FORTH IN THIS SECTION 2 SHALL TERMINATE AS TO ANY HOLDER, WHEN THE
REGISTRABLE SECURITIES HELD BY SUCH HOLDER COULD BE SOLD WITHOUT VOLUME
RESTRICTIONS UNDER SEC RULE 144.


 


3.                                       PARTICIPATION RIGHTS.


 


3.1.                              PARTICIPATION RIGHT.  SUBJECT TO THE TERMS AND
CONDITIONS SPECIFIED IN THIS SECTION 3.1, AND APPLICABLE SECURITIES LAWS, IN THE
EVENT THE COMPANY PROPOSES TO OFFER OR SELL IN A TRANSACTION OR SERIES OF
RELATED TRANSACTIONS NEW SECURITIES IN AN AMOUNT THAT EXCEEDS ONE PERCENT (1%)
OF THE COMPANY’S OUTSTANDING SHARES OF COMMON STOCK ON THE DATE OF ISSUANCE (OR
THE DATE OF FIRST ISSUANCE IN CONNECTION WITH A SERIES OF RELATED TRANSACTIONS),
THE COMPANY SHALL FIRST MAKE AN OFFERING OF SUCH NEW SECURITIES TO THE HOLDERS
IN ACCORDANCE WITH THE FOLLOWING PROVISIONS OF THIS SECTION 3.1.


 


(A)          THE COMPANY SHALL DELIVER A WRITTEN NOTICE (THE “OFFER NOTICE”) TO
EACH HOLDER AT LEAST FOURTEEN (14) DAYS PRIOR TO ANY SUCH OFFERING OR SALE OF
NEW SECURITIES, STATING (I) ITS BONA FIDE INTENTION TO OFFER SUCH NEW
SECURITIES, (II) THE NUMBER OF SUCH NEW SECURITIES TO BE OFFERED, AND (III) THE
PRICE AND TERMS, IF ANY, UPON WHICH IT PROPOSES TO OFFER SUCH NEW SECURITIES.

 

10

--------------------------------------------------------------------------------



 


(B)         BY WRITTEN NOTIFICATION RECEIVED BY THE COMPANY, WITHIN FOURTEEN
(14) CALENDAR DAYS AFTER RECEIPT BY HOLDERS OF THE OFFER NOTICE, ANY HOLDER MAY
ELECT TO PURCHASE OR OBTAIN, AT THE PRICE AND ON THE TERMS SPECIFIED IN THE
OFFER NOTICE, UP TO THAT PORTION OF THE NEW SECURITIES WHICH EQUALS THE
PROPORTION THAT THE NUMBER OF REGISTRABLE SECURITIES  THEN HELD BY THE HOLDER
(OR THEN ISSUABLE TO SUCH HOLDER UPON CONVERSION OR EXERCISE OF NOTES AND
WARRANTS, AS THE CASE MAY BE) BEARS TO THE TOTAL NUMBER OF SHARES OF COMMON
STOCK OF THE COMPANY THEN OUTSTANDING (ASSUMING FULL CONVERSION AND EXERCISE OF
ALL CONVERTIBLE OR EXERCISABLE SECURITIES).


 


(C)          IF ALL NEW SECURITIES REFERRED TO IN THE OFFER NOTICE ARE NOT
ELECTED TO BE PURCHASED OR OBTAINED AS PROVIDED IN SECTION 3.1(B) HEREOF, THE
COMPANY MAY, DURING THE ONE HUNDRED AND TWENTY (120) DAY PERIOD FOLLOWING THE
EXPIRATION OF THE PERIOD PROVIDED IN SECTION 3.1(B) HEREOF, OFFER THE REMAINING
UNSUBSCRIBED PORTION OF SUCH NEW SECURITIES (COLLECTIVELY, THE “REFUSED
SECURITIES”) TO ANY PERSON OR PERSONS AT A PRICE NOT LESS THAN, AND UPON TERMS
NO MORE FAVORABLE TO THE OFFEREE THAN, THOSE SPECIFIED IN THE OFFER NOTICE.  IF
THE COMPANY DOES NOT ENTER INTO AN AGREEMENT FOR THE SALE OF THE NEW SECURITIES
WITHIN SUCH PERIOD, OR IF SUCH AGREEMENT IS NOT CONSUMMATED WITHIN THIRTY (30)
DAYS OF THE EXECUTION THEREOF, THE RIGHT PROVIDED HEREUNDER SHALL BE DEEMED TO
BE REVIVED AND SUCH NEW SECURITIES SHALL NOT BE OFFERED UNLESS FIRST REOFFERED
TO THE HOLDERS IN ACCORDANCE WITH THIS SECTION 3.1.


 


(D)         THE PARTICIPATION RIGHT IN THIS SECTION 3.1 SHALL NOT BE APPLICABLE
TO: (I) SHARES OF COMMON STOCK OR OPTIONS OR OTHER RIGHTS TO ACQUIRE SUCH COMMON
STOCK ISSUED TO EMPLOYEES, CONSULTANTS, OFFICERS OR DIRECTORS OF THE COMPANY
PURSUANT TO ANY STOCK OPTION PLAN OR COMPENSATORY ARRANGEMENT APPROVED BY THE
BOARD; (II) SHARES OF COMMON STOCK ISSUED BY THE COMPANY IN A FIRM COMMITMENT
UNDERWRITTEN PUBLIC OFFERING PURSUANT TO A REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED; (III) THE ISSUANCE OF SECURITIES PURSUANT TO THE
ACQUISITION OF ANOTHER BUSINESS ENTITY OR BUSINESS SEGMENT OF ANY SUCH ENTITY BY
THE COMPANY BY MERGER, PURCHASE OF ALL OR SUBSTANTIALLY ALL THE ASSETS OR OTHER
REORGANIZATION WHEREBY THE COMPANY WILL OWN GREATER THAN 50% OF THE VOTING POWER
OF SUCH BUSINESS ENTITY OR BUSINESS SEGMENT OF ANY SUCH ENTITY, IF SUCH ISSUANCE
IS APPROVED BY THE BOARD; (IV) SECURITIES ISSUED IN CONNECTION WITH ANY STOCK
SPLIT, STOCK DIVIDEND OR RECAPITALIZATION OF THE COMPANY; (V) SECURITIES ISSUED
IN THE FUTURE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE LOAN
AGREEMENT, OR (VI) SECURITIES ISSUED UPON EXERCISE OR CONVERSION OF ANY OPTION,
WARRANT, RIGHT OR CONVERTIBLE SECURITY OUTSTANDING AS OF THE DATE HEREOF.


 


(E)          IN LIEU OF COMPLYING WITH THE PROVISIONS OF THIS SECTION 3.1, THE
COMPANY MAY ELECT TO GIVE NOTICE TO A HOLDER WITHIN THIRTY (30) DAYS AFTER THE
ISSUANCE OR FIRST OFFER OF NEW SECURITIES.  SUCH NOTICE SHALL DESCRIBE THE TYPE,
PRICE AND TERMS OF THE NEW SECURITIES. THE HOLDER SHALL HAVE FOURTEEN (14) DAYS
FROM THE DATE OF RECEIPT OF SUCH NOTICE TO ELECT TO PURCHASE UP TO THE NUMBER OF
NEW SECURITIES THAT WOULD, IF PURCHASED BY THE HOLDER, MAINTAIN SUCH HOLDER’S
PERCENTAGE OWNERSHIP POSITION, CALCULATED AS SET FORTH IN SECTION 3.1(B) PRIOR
TO GIVING EFFECT TO THE ISSUANCE OF SUCH NEW SECURITIES.  THE CLOSING OF SUCH
SALE SHALL OCCUR WITHIN THIRTY (30) DAYS OF THE DATE OF NOTICE TO THE HOLDER.


 


3.2.                              TERMINATION.  THE PROVISIONS OF THIS SECTION 3
SHALL TERMINATE (A) WITH RESPECT TO ALL HOLDERS ON MAY 1, 2010, AND (B) WITH
RESPECT TO EACH HOLDER UPON THE

 

11

--------------------------------------------------------------------------------


 


CONSUMMATION OF AN OFFERING OR SALE OF NEW SECURITIES IN WHICH SUCH HOLDER
ELECTS NOT TO PARTICIPATE.


 


4.                                       ASSIGNMENT OF REGISTRATION AND
PARTICIPATION RIGHTS.  THE PARTICIPATION RIGHTS PROVIDED UNDER SECTION 3 MAY BE
ASSIGNED (BUT ONLY WITH ALL RELATED OBLIGATIONS) BY A HOLDER TO A TRANSFEREE OR
ASSIGNEE OF SUCH SECURITIES (OR RIGHTS TO ACQUIRE SUCH SECURITIES).  IN
ADDITION, THE RIGHTS TO CAUSE THE COMPANY TO REGISTER REGISTRABLE SECURITIES
PURSUANT TO SECTION 2, MAY BE ASSIGNED (BUT ONLY WITH ALL RELATED OBLIGATIONS)
BY A HOLDER TO A TRANSFEREE OR ASSIGNEE OF SUCH SECURITIES (OR RIGHTS TO ACQUIRE
SUCH SECURITIES); PROVIDED, HOWEVER, THAT THE RIGHTS TO CAUSE THE COMPANY TO
REGISTER REGISTRABLE SECURITIES PURSUANT TO SECTION 2: (A) THE COMPANY IS,
WITHIN A REASONABLE TIME AFTER SUCH TRANSFER, FURNISHED WITH WRITTEN NOTICE OF
THE NAME AND ADDRESS OF SUCH TRANSFEREE OR ASSIGNEE AND THE SECURITIES WITH
RESPECT TO WHICH SUCH REGISTRATION RIGHTS ARE BEING ASSIGNED; (B) SUCH
TRANSFEREE OR ASSIGNEE AGREES IN WRITING TO BE BOUND BY AND SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT; AND (C) SUCH ASSIGNMENT SHALL BE EFFECTIVE
ONLY IF IMMEDIATELY FOLLOWING SUCH TRANSFER THE FURTHER DISPOSITION OF SUCH
SECURITIES BY THE TRANSFEREE OR ASSIGNEE IS RESTRICTED UNDER THE SECURITIES ACT.


 


5.                                       MISCELLANEOUS.


 


5.1.                              TRANSFERS, SUCCESSORS AND ASSIGNS.  THE TERMS
AND CONDITIONS OF THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING
UPON THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE PARTIES.  NOTHING IN THIS
AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN
THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS ANY RIGHTS,
REMEDIES, OBLIGATIONS, OR LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT,
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT.


 


5.2.                              GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA
WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAWS.


 


5.3.                              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS AGREEMENT
MAY ALSO BE EXECUTED AND DELIVERED BY FACSIMILE SIGNATURE AND IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


5.4.                              TITLES AND SUBTITLES.  THE TITLES AND
SUBTITLES USED IN THIS AGREEMENT ARE USED FOR CONVENIENCE ONLY AND ARE NOT TO BE
CONSIDERED IN CONSTRUING OR INTERPRETING THIS AGREEMENT.


 


5.5.                              NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
GIVEN OR MADE PURSUANT TO THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED
EFFECTIVELY GIVEN:  (A) UPON PERSONAL DELIVERY TO THE PARTY TO BE NOTIFIED,
(B) WHEN SENT BY CONFIRMED ELECTRONIC MAIL OR FACSIMILE IF SENT DURING NORMAL
BUSINESS HOURS OF THE RECIPIENT, AND IF NOT SO CONFIRMED, THEN ON THE NEXT
BUSINESS DAY, (C) FIVE (5) DAYS AFTER HAVING BEEN SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR (D) ONE (1) DAY
AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER, SPECIFYING NEXT
DAY DELIVERY, WITH WRITTEN VERIFICATION OF RECEIPT. 

 

12

--------------------------------------------------------------------------------



 


ALL COMMUNICATIONS SHALL BE SENT TO THE RESPECTIVE PARTIES AT THEIR ADDRESS AS
SET FORTH ON THE SIGNATURE PAGE HERETO, TO THE ADDRESS INDICATED BELOW, OR TO
SUCH EMAIL ADDRESS, FACSIMILE NUMBER OR ADDRESS AS SUBSEQUENTLY MODIFIED BY
WRITTEN NOTICE GIVEN IN ACCORDANCE WITH THIS SECTION 5.5.


 

To the Company:

 

Granite City Food & Brewery Ltd.

5402 Parkdale Drive, Suite 101

Minneapolis, MN 55416

Facsimile No.: 952-215-0671

Attn: Chief Financial Officer

 

with a copy to:

 

Briggs & Morgan, P.A.

2200 IDS Center

80 South 8th Street

Minneapolis,  MN 55402

Facsimile: (612) 977-8650

Attn:  Avron Gordon

 

To the Investors:

 

At the addresses of such Investors set forth

in the Loan Agreement; with a copy to:

 

Maslon Edelman Borman & Brand, LLP

3300 Wells Fargo Center

90 South 7th Street

Minneapolis, Minnesota 55402

Facsimile: (612) 642-8369

Attn:  Joseph Alexander

 


5.6.                              SEVERABILITY.  THE INVALIDITY OF
UNENFORCEABILITY OF ANY PROVISION HEREOF SHALL IN NO WAY AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION.


 


5.7.                              ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING
THE EXHIBITS HERETO, IF ANY) CONSTITUTES THE FULL AND ENTIRE UNDERSTANDING AND
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND ANY
OTHER WRITTEN OR ORAL AGREEMENT RELATING TO THE SUBJECT MATTER HEREOF EXISTING
BETWEEN THE PARTIES ARE EXPRESSLY CANCELED.


 

Signature Page Follows

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

 

Name: James G. Gilbertson

 

 

Title: Chief Financial Officer

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF HOLDERS TO FOLLOW]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.

 

 

 

NAME OF INDIVIDUAL INVESTOR:

 

 

 

 

 

 

 

OR

 

 

 

HARMONY EQUITY INCOME FUND, L.L.C.:

 

 

 

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

By:

/s/ Eugene E. McGowan

 

 

Name: Eugene E. McGowan

 

 

Title: Managing Member

 

 

ADDRESS FOR NOTICE

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.

 

 

 

NAME OF INDIVIDUAL INVESTOR:

 

 

 

 

 

 

 

OR

 

 

 

HARMONY EQUITY INCOME FUND II, L.L.C.:

 

 

 

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

By:

/s/ Eugene E. McGowan

 

 

Name: Eugene E. McGowan

 

 

Title: Managing Member

 

 

ADDRESS FOR NOTICE

 

 

c/o:

McGowan Capital Group

 

Street: 201 S. Phillips Avenue, Suite 100

 

City/State/Zip: Sioux Falls, SD 57104

 

Attention:

 

 

Tel:

(605) 357-5307

 

Fax:

(605) 357-5303

 

Email:

gene@mcgowancapitalgroup.com

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT D
COMPLIANCE CERTIFICATE

 

To:

Harmony Equity Income Fund, L.L.C. (“Administrative Agent”)

Date:

                                  , 20      

Subject:

Financial Statements

 

In accordance with our Bridge Loan Agreement dated as of March     , 2009 (as
amended, the “Credit Agreement”), attached are the financial statements of
Granite City Food & Brewery Ltd., a Minnesota corporation (the “Borrower”) as of
and for                                   , 20       (the “Reporting Date”) and
the year-to-date period then ended (the “Current Financials”).  All terms used
in this certificate have the meanings given in the Credit Agreement.

 

The undersigned certifies that the Current Financials have been prepared in
accordance with GAAP, and fairly present the Borrowers’ financial condition as
of the date thereof.

 

Events of Default.  The undersigned further hereby certifies as follows:  (Check
one):

 

o            The undersigned does not have knowledge of the occurrence of a
Default or Event of Default under the Credit Agreement except as previously
reported in writing to the Lender.

 

o            The undersigned has knowledge of the occurrence of a Default or
Event of Default under the Credit Agreement not previously reported in writing
to the Lender and attached hereto is a statement of the facts with respect to
thereto.  The Borrower acknowledges that pursuant to 2.5(b) of the Credit
Agreement, the Lender may impose the Default Rate at any time during the
resulting Default Period.

 

Adverse Events of the Borrower.  The undersigned further hereby certifies as
follows (check one):

 

o            The undersigned has no knowledge of any event constituting an
Adverse Event to the Borrowers.

 

o            The undersigned has knowledge of an event or events constituting an
Adverse Event to the Borrowers, which has not been previously disclosed in
writing to the Lender.  Attached to this Certificate is a statement of the facts
with respect thereto.

 

Financial Covenants.  The undersigned further hereby certifies as follows (check
and complete each of the following):

 

1.             MINIMUM INCOME FROM RESTAURANT OPERATIONS.  PURSUANT TO
SECTION 5.2(A) OF THE CREDIT AGREEMENT, AS OF THE REPORTING DATE, THE OPERATING
INCOME FROM THE RESTAURANT BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION
(“IROP”), MEASURED ON A ROLLING THREE-MONTH AVERAGE, WAS
$                              , WHICH O SATISFIES O DOES NOT SATISFY THE
REQUIREMENT THAT SUCH AMOUNT BE NOT LESS THAN THE AMOUNT SET FORTH OPPOSITE THE
APPLICABLE PERIOD BELOW:

 

Period Ending

 

Minimum IROP

 

March 31, 2009

 

$

56,300

 

 

--------------------------------------------------------------------------------


 

Period Ending

 

Minimum IROP

 

April 28, 2009

 

$

59,144

 

May 26, 2009

 

$

65,794

 

June 30, 2009

 

$

69,350

 

July 28, 2009

 

$

72,654

 

August 25, 2009

 

$

70,301

 

September 29, 2009

 

$

67,533

 

October 27, 2009

 

$

64,832

 

November 24, 2009

 

$

62,537

 

December 29, 2009

 

$

62,183

 

January 26, 2010

 

$

58,735

 

February 23, 2010

 

$

56,733

 

March 30, 2010

 

$

56,300

 

April 27, 2010

 

$

59,144

 

May 25, 2010

 

$

65,794

 

June 29, 2010

 

$

69,350

 

July 27, 2010

 

$

72,654

 

August 31, 2010

 

$

70,301

 

September 28, 2010

 

$

67,533

 

October 26, 2010

 

$

64,832

 

November 30, 2010

 

$

62,537

 

December 28, 2010

 

$

62,183

 

 

2.             MINIMUM CONSOLIDATED CASH FLOW.  PURSUANT TO SECTION 5.2(B) OF
THE CREDIT AGREEMENT, AS OF THE REPORTING DATE (PROVIDED SUCH REPORTING DATE
COINCIDES WITH THE END OF BORROWERS’ FISCAL QUARTER), THE BORROWERS’ NET
CONSOLIDATED REVENUE ON A QUARTERLY BASIS, WAS $                            ,
WHICH O SATISFIES O DOES NOT SATISFY THE REQUIREMENT THAT SUCH AMOUNT BE NOT
LESS THAN THE AMOUNT SET FORTH BELOW FOR SUCH FISCAL QUARTER:

 

Quarter Ending

 

Net Revenue

 

March 31, 2009

 

$

19,231,625

 

June 30, 2009

 

$

23,137,580

 

September 29, 2009

 

$

22,516,093

 

December 29, 2009

 

$

22,840,619

 

March 30, 2010

 

$

19,231,625

 

June 29, 2010

 

$

23,137,580

 

September 28, 2010

 

$

22,516,093

 

December 28, 2010

 

$

22,840,619

 

 

--------------------------------------------------------------------------------


 

Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above.  These computations
were made in accordance with GAAP.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

By:

 

 

Its:

 

 

 

 

GRANITE CITY RESTAURANT OPERATIONS,
INC.

 

 

 

By:

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1
LENDERS/LOAN AMOUNTS

 

Lender

 

Loan Amount

 

Harmony Equity Income Fund, L.L.C.

 

$

400,000.00

 

 

 

 

 

Harmony Equity Income Fund II, L.L.C.

 

$

400,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.3
OWNERSHIP DISCLOSURE

 

Name of Subsidiary

 

State of Incorporation

 

 

 

 

 

Granite City — Arkansas, Inc.

 

Arkansas

 

 

 

 

 

Granite City — Orland Park, Inc.

 

Illinois

 

 

 

 

 

Granite City — Rockford, Inc.

 

Illinois

 

 

 

 

 

Granite City — Peoria, Inc.

 

Illinois

 

 

 

 

 

Granite City of Indiana, Inc.

 

Indiana

 

 

 

 

 

Granite City of Kansas Ltd.

 

Kansas

 

 

 

 

 

Granite City Restaurant Operations, Inc.

 

Minnesota

 

 

 

 

 

Granite City — Creve Coeur, Inc.

 

Missouri

 

 

 

 

 

Granite City of Ohio, Inc.

 

Ohio

 

 

--------------------------------------------------------------------------------